Execution Copy


$150,000,000


VARIABLE FUNDING NOTES

--------------------------------------------------------------------------------


INDENTURE


DATED AS OF FEBRUARY 24, 2005

--------------------------------------------------------------------------------


GEHL FUNDING LLC,


ISSUER


UBS REAL ESTATE SECURITIES INC.,


NOTEHOLDER


AND


JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,


TRUSTEE

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


TABLE OF CONTENTS

PAGE NO.
ARTICLE I      
  DEFINITIONS AND INCORPORATION BY REFERENCE 2 
  SECTION 1.1 Definitions 2  SECTION 1.2 Other Definitional Provisions 3 
ARTICLE II
  THE NOTES 3 
  SECTION 2.1 Form 3  SECTION 2.2 Execution, Authentication and Delivery 4 
SECTION 2.3 [Reserved] 4  SECTION 2.4 Registration; Registration of Transfer and
Exchange 4  SECTION 2.5 Restrictions on Transfer and Exchange 6  SECTION 2.6
Mutilated, Destroyed, Lost or Stolen Note 9  SECTION 2.7 Persons Deemed Owner
10  SECTION 2.8 Payment of Principal and Interest; Defaulted Interest 10 
SECTION 2.9 Cancellation 10  SECTION 2.10 Release of Collateral 11  SECTION 2.11
Amount Limited; Advances 11 
ARTICLE III
  COVENANTS 12 
  SECTION 3.1 Payment of Principal and Interest 12  SECTION 3.2 Maintenance of
Office or Agency 12  SECTION 3.3 Money for Payments to be Held in Trust 12 
SECTION 3.4 Existence 14  SECTION 3.5 Protection of Trust Estate 14  SECTION 3.6
Opinions as to Trust Estate 14  SECTION 3.7 Performance of Obligations;
Servicing of Receivables 15  SECTION 3.8 Negative Covenants 16  SECTION 3.9
Annual Statement as to Compliance 16  SECTION 3.10 Issuer May Consolidate, Etc,
Only on Certain Terms 17  SECTION 3.11 Successor or Transferee 18  SECTION 3.12
No Other Business 19  SECTION 3.13 No Borrowing 19  SECTION 3.14 Guarantees,
Loans, Advances and Other Liabilities 19  SECTION 3.15 Capital Expenditures 19 

i

--------------------------------------------------------------------------------

      SECTION 3.16 Compliance with Laws 19  SECTION 3.17 Restricted Payments 19 
SECTION 3.18 Notice of Events of Default and Funding Termination Events 20 
SECTION 3.19 Further Instruments and Acts 20  SECTION 3.20 Amendments of Basic
Documents 20  SECTION 3.21 Income Tax Characterization 20  SECTION 3.22 Separate
Existence of the Issuer 20  SECTION 3.23 Amendment of Issuer's Organizational
Documents 20  SECTION 3.24 Other Agreements 21  SECTION 3.25 Rule 144A
Information 21  SECTION 3.26 Change of Control 21 
 ARTICLE IV
  SATISFACTION AND DISCHARGE 21 
  SECTION 4.1 Satisfaction and Discharge of Indenture 21  SECTION 4.2
Application of Trust Money 22  SECTION 4.3 Repayment of Moneys Held by Note
Paying Agent 22 
ARTICLE V
  REMEDIES 22 
  SECTION 5.1 Events of Default 22  SECTION 5.2 Rights Upon Event of Default 25 
SECTION 5.3 Collection of Indebtedness and Suits for Enforcement by Trustee 25 
SECTION 5.4 Remedies 27  SECTION 5.5 Optional Preservation of the Receivables
28  SECTION 5.6 Priorities 28  SECTION 5.7 Limitation of Suits 28  SECTION 5.8
Unconditional Rights of the Noteholders To Receive Principal and Interest 29 
SECTION 5.9 Restoration of Rights and Remedies 29  SECTION 5.10 Rights and
Remedies Cumulative 29  SECTION 5.11 Delay or Omission Not a Waiver 30  SECTION
5.12 Control by Noteholders 30  SECTION 5.13 Waiver of Past Defaults 30  SECTION
5.14 Undertaking for Costs 30  SECTION 5.15 Waiver of Stay or Extension Laws 31 
SECTION 5.16 Sale of Trust Estate 31  SECTION 5.17 Performance and Enforcement
of Certain Obligations 32 
ARTICLE VI
  THE TRUSTEE 32 

ii

--------------------------------------------------------------------------------

     
  SECTION 6.1 Duties of Trustee 32  SECTION 6.2 Rights of Trustee 34  SECTION
6.3 Individual Rights of Trustee 35  SECTION 6.4 Trustee's Disclaimer 35 
SECTION 6.5 Notice of Defaults 35  SECTION 6.6 Reports by Trustee to the
Noteholders, etc 35  SECTION 6.7 Compensation and Indemnity 35  SECTION 6.8
Replacement of Trustee 36  SECTION 6.9 Successor Trustee by Merger 37  SECTION
6.10 Appointment of Co-Trustee or Separate Trustee 37  SECTION 6.11 Eligibility;
Disqualification 39  SECTION 6.12 Appointment 39  SECTION 6.13 Performance of
Duties 39  SECTION 6.14 Representations and Warranties of the Trustee 39 
SECTION 6.15 Waiver of Setoffs 40 
ARTICLE VII
  [RESERVED] 40 
 ARTICLE VIII
  COLLECTION OF MONEY AND RELEASES OF TRUST ESTATE 40 
  SECTION 8.1 Collection of Money 40  SECTION 8.2 Release of Trust Estate 40 
SECTION 8.3 Opinion of Counsel 41 
 ARTICLE IX
  SUPPLEMENTAL INDENTURES 41 
  SECTION 9.1 Supplemental Indentures Without Consent of Noteholders 41  SECTION
9.2 Execution of Supplemental Indentures 42  SECTION 9.3 Effect of Supplemental
Indenture 42 
ARTICLE X
  REPAYMENT AND PREPAYMENT OF NOTES 43 
  SECTION 10.1 Repayment of the Note; Optional Prepayment of the Note;
Reductions of Maximum Invested Amount 43  SECTION 10.2 Notice of Prepayment 43 
SECTION 10.3 General Procedures 43 
ARTICLE XI
  MISCELLANEOUS 44 

iii

--------------------------------------------------------------------------------

     
  SECTION 11.1 Compliance Certificates and Opinions, etc 44  SECTION 11.2 Form
of Documents Delivered to Trustee 45  SECTION 11.3 Acts of the Noteholders 45 
SECTION 11.4 Notices, etc., to Trustee, Issuer, Noteholders and Rating Agencies
46  SECTION 11.5 Waiver 46  SECTION 11.6 Alternate Payment and Notice Provisions
46  SECTION 11.7 Effect of Headings and Table of Contents 47  SECTION 11.8
Successors and Assigns; Third Party Beneficiary 47  SECTION 11.9 Severability
47  SECTION 11.10 Legal Holidays 47  SECTION 11.11 Governing Law 47  SECTION
11.12 Counterparts 47  SECTION 11.13 Recording of Indenture 47  SECTION 11.14
Issuer Obligation 47  SECTION 11.15 No Petition 48  SECTION 11.16 Inspection 48 
SECTION 11.17 Entire Agreement 48  SECTION 11.18 Subordination Agreement 48 
SECTION 11.19 Trustee Direction 49  SECTION 11.20 Hedge Agreements 49 


EXHIBITS

Exhibit A-1 Form of Variable Funding Note Exhibit A-2 Form of Transferor
Certification Exhibit A-3 Form of Transferee Certification











iv

--------------------------------------------------------------------------------

        INDENTURE dated as of February 24, 2005, by and among GEHL FUNDING LLC,
a Delaware limited liability company, as issuer (the “Issuer”), UBS REAL ESTATE
SECURITIES INC., a Delaware corporation, as the initial Noteholder, and JPMORGAN
CHASE BANK, NATIONAL ASSOCIATION, a national banking association, as trustee
(the “Trustee”).

        Each party agrees as follows for the benefit of the other parties and
for the benefit of each Holder of the Issuer’s Variable Funding Notes (the
“Notes”):

        To secure the payment of principal of and interest on, and any other
amounts owing in respect of the Note, and to secure compliance with this
Indenture, the Issuer has agreed to pledge the Collateral (as defined below) as
collateral to the Trustee for the benefit of the Secured Parties.

GRANTING CLAUSE

        The Issuer hereby Grants to the Trustee on the Closing Date, as Trustee
for the benefit of the Secured Parties, all right, title and interest of the
Issuer, whether now existing or hereafter arising, in and to the following;

        (a)        the Receivables listed in the Schedule of Receivables from
time to time;

        (b)        all monies received under the Receivables on and after the
related Cutoff Date, including without limitation all Net Liquidation Proceeds
received with respect to the Receivables on and after the related Cutoff Date;

        (c)        the security interests in the Financed Equipment granted by
Obligors and the Originator pursuant to the related Contracts and any other
interest of the Issuer in such Financed Equipment;

        (d)        any proceeds from claims on any Receivables Insurance
Policies or certificates relating to the Financed Equipment securing the
Receivables or the Obligors thereunder;

        (e)        all proceeds from Dealer Recourse with respect to the
Receivables;

        (f)        refunds from the costs of, and other amounts received in
connection with, extended warranty contracts with respect to Financed Equipment
securing the Receivables;

        (g)        the Receivable File related to each Receivable and all other
documents that the Originator or the Servicer keeps on file in accordance with
its customary procedures for originating or servicing the Receivables for
Obligors of the Financed Equipment;

        (h)        all amounts and property from time to time held in or
credited to the Lockbox Account (with respect to the Receivables), the
Collection Account, the Note Distribution Account, the Cap Distribution Account
and the Reserve Account (it being understood that title to the Lockbox Account
is not conveyed hereunder);

--------------------------------------------------------------------------------

        (i)        all property (including the right to receive future Net
Liquidation Proceeds) that secures a Receivable that has been acquired by or on
behalf of the Issuer pursuant to a liquidation of such Receivable;

        (i)        the Sale and Servicing Agreement, including a direct right to
cause the Seller to purchase Receivables from the Issuer pursuant to the Sale
and Servicing Agreement under the circumstances specified therein;

        (j)        the Purchase and Sale Agreement, including a direct right to
cause the Originator to purchase Receivables from the Seller pursuant to the
Purchase and Sale Agreement under the circumstances specified therein;

        (k)        any Hedge Agreements;

        (l)        the Note Purchase Agreement (to the extent of the Issuer’s
rights against the Servicer); and

        (m)        all present and future claims, demands, causes and choses in
action in respect of any or all of the foregoing and all payments on or under
and all proceeds of every kind and nature whatsoever in respect of any or all of
the foregoing, including all proceeds of the conversion, voluntary or
involuntary, into cash or other liquid property, all cash proceeds, accounts,
accounts receivable, notes, drafts, acceptances, chattel paper, checks, deposit
accounts, insurance proceeds, rights to payment of any and every kind and other
forms of obligations and receivables, instruments and other property which at
any time constitute all or part of or are included in the proceeds of any of the
foregoing (collectively, the property described in this Granting Clause, the
“Collateral”).

        The foregoing Grant is made in trust to the Trustee, for the benefit of
the Secured Parties, to secure the payment of principal of and interest on, and
any other amounts owing in respect of the Note, to secure the Secured
Obligations and to secure compliance with this Indenture. Without limiting the
generality of the foregoing, it is understood that all of the representations
and warranties made by Seller from time to time under the Sale and Servicing
Agreement, and all of the Issuer’s rights and remedies in respect thereof, are
pledged to the Trustee for the benefit of the Noteholders hereunder. The Trustee
hereby acknowledges such Grant, accepts the trusts under this Indenture in
accordance with the provisions of this Indenture and agrees to perform its
duties as required in this Indenture. This Indenture shall constitute a security
agreement for purposes of the UCC as in effect in the States of New York and
Delaware.

ARTICLE I

DEFINITIONS AND INCORPORATION BY REFERENCE

        SECTION 1.1     Definitions. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to them in Annex A to
the Sale and Servicing Agreement dated as of the Closing Date among the Issuer,
the Seller, the Servicer, the Originator, the Backup Servicer, the Custodian and
the Trustee, as the same may be amended or supplemented from time to time (the
“Sale and Servicing Agreement”). Except as otherwise specified herein, any
action hereunder or under the Notes requiring the consent, approval or
acceptance of, or any direction by, the Noteholders shall require consent or
direction, as applicable, of the Holders of at least a majority of the
Outstanding Amount of the Notes.

-2-

--------------------------------------------------------------------------------

        SECTION 1.2     Other Definitional Provisions.

        (i)     All terms defined in this Indenture shall have the defined
meanings when used in any instrument governed hereby and in any certificate or
other document made or delivered pursuant hereto unless otherwise defined
therein.

        (ii)     Accounting terms used but not defined or partly defined in this
Indenture, in any instrument governed hereby or in any certificate or other
document made or delivered pursuant hereto, to the extent not defined, shall
have the respective meanings given to them under GAAP or any such instrument,
certificate or other document, as applicable. To the extent that the definitions
of accounting terms in this Indenture or in any such instrument, certificate or
other document are inconsistent with the meanings of such terms under GAAP, the
definitions contained in this Indenture or in any such instrument, certificate
or other document shall control.

        (iii)     The words “hereof,” “herein,” “hereunder” and words of similar
import when used in this Indenture shall refer to this Indenture as a whole and
not to any particular provision of this Indenture.

        (iv)     Section, Schedule and Exhibit references contained in this
Indenture are references to Sections, Schedules and Exhibits in or to this
Indenture unless otherwise specified; and the term “including” shall mean
“including without limitation.”

        (v)     The definitions contained in this Indenture are applicable to
the singular as well as the plural forms of such terms and to the masculine as
well as to the feminine and neuter genders of such terms.

        (vi)     Any agreement, instrument or statute defined or referred to
herein or in any instrument or certificate delivered in connection herewith
means such agreement, instrument or statute as the same may from time to time be
amended, modified or supplemented and includes (in the case of agreements or
instruments) references to all attachments and instruments associated therewith;
all references to a Person include its permitted successors and assigns.

ARTICLE II

THE NOTES

        SECTION 2.1     Form. Each Note, together with the Trustee’s certificate
of authentication, shall be in substantially the form set forth in Exhibit A-1,
with such appropriate insertions, omissions, substitutions and other variations
as are required or permitted by this Indenture and may have such letters,
numbers or other marks of identification and such legends or endorsements placed
thereon as may, consistently herewith, be determined by the officers executing
such Note, as evidenced by their execution of the Note. Any portion of the text
of a Note may be set forth on the reverse thereof, with an appropriate reference
thereto on the face of the Note. Only one Note will be issued on the Closing
Date which Note shall be subject to Advances and prepayments from time to time
in accordance with Section 2.11 and Article X, respectively.

-3-

--------------------------------------------------------------------------------

        (a)     Each Note shall be typewritten, printed, lithographed or
engraved or produced by any combination of these methods (with or without steel
engraved borders), all as determined by the officers executing such Note, as
evidenced by their execution of such Note.

        (b)     The terms of the form of Note set forth in Exhibit A-1 are part
of the terms of this Indenture.

        SECTION 2.2     Execution, Authentication and Delivery. The Notes shall
be executed on behalf of the Issuer by any of its Authorized Officers. The
signature of any such Authorized Officer on the Notes may be manual or
facsimile.

        (a)     A Note bearing the manual or facsimile signature of individuals
who were at any time Authorized Officers of the Issuer shall bind the Issuer,
notwithstanding that such individuals or any of them have ceased to hold such
offices prior to the authentication and delivery of the Note or did not hold
such offices at the date of the Note.

        (b)     The Trustee shall upon receipt of an Issuer Order for
authentication and delivery, authenticate and deliver the Notes for original
issue in an aggregate principal amount up to, but not in excess of, the Maximum
Invested Amount.

        (c)     Each Note shall be dated the date of its authentication.

        (d)     No Note shall be entitled to any benefit under this Indenture or
be valid or obligatory for any purpose, unless there appears attached to such
Note a certificate of authentication substantially in the form provided for
herein, executed by the Trustee by the manual signature of one of its authorized
signatories, and such certificate attached to such Note shall be conclusive
evidence, and the only evidence, that such Note has been duly authenticated and
delivered hereunder.

        SECTION 2.3     [Reserved]

        SECTION 2.4     Registration; Registration of Transfer and Exchange. The
Issuer shall cause to be kept a register (the “Note Register”) in which, subject
to such reasonable regulations as it may prescribe and subject to the provisions
of Section 2.5, the Issuer shall provide for the registration of the Notes, and
the registration of transfers and exchanges of the Notes. The Trustee initially
shall be “Note Registrar” for the purpose of registering the Notes and transfers
of the Notes as herein provided. Upon any resignation or removal of any Note
Registrar, the Issuer shall promptly appoint a successor or, if it elects not to
make such an appointment, assume the duties of Note Registrar.

        (a)     If a Person other than the Trustee is appointed by the Issuer as
Note Registrar, the Issuer will give the Trustee and the Noteholders prompt
written notice of the appointment of such Note Registrar and of the location,
and any change in the location, of the Note Register, and the Trustee shall have
the right to inspect the Note Register at all reasonable times and to obtain
copies thereof. The Trustee shall have the right to conclusively rely upon a
certificate executed on behalf of the Note Registrar by an Executive Officer
thereof as to the names and addresses of the Holders of the Notes and the
principal amounts and number of the Notes.

-4-

--------------------------------------------------------------------------------

        (b)     Subject to Section 2.5 hereof, upon surrender for registration
of transfer of a Note at the office or agency of the Issuer to be maintained as
provided in Section 3.2, if the requirements of Section 8-401(a) of the UCC are
met, the Issuer shall execute and the Trustee shall authenticate and deliver, in
the name of the designated transferee or transferees, a new Note in the minimum
denomination of $10,000,000 or any multiple of $1,000 in excess thereof and a
like aggregate principal amount.

        (c)     At the option of any Holder, Notes may be exchanged for other
Notes in any authorized denominations, of the same class and a like aggregate
principal amount, upon surrender of the Notes to be exchanged at such office or
agency. Whenever the Note is so surrendered for exchange, subject to Section 2.5
hereof, if the requirements of Section 8-401(a) of the UCC are met, the Issuer
shall execute, and upon written request by the Issuer, the Trustee shall
authenticate, and the Noteholders shall obtain from the Trustee, the Notes which
the Noteholders making the exchange is entitled to receive. Every Note presented
or surrendered for registration of transfer or exchange shall be accompanied by
a written instrument of transfer in form satisfactory to the Issuer, the Trustee
and the Note Registrar duly executed by the Holder thereof or his attorney duly
authorized in writing.

        (d)     A Note issued upon any registration of transfer or exchange of a
Note shall be the valid obligation of the Issuer, evidencing the same debt, and
entitled to the same benefits under this Indenture, as the Note surrendered upon
such registration of transfer or exchange.

        (e)     Every Note presented or surrendered for registration of transfer
or exchange shall be (i) duly endorsed by, or accompanied by a written
instrument of transfer in the form attached to Exhibit A-1 duly executed by, the
Holder thereof or such Holder’s attorney, duly authorized in writing, with such
signature guaranteed by an “eligible guarantor institution” meeting the
requirements of the Note Registrar which requirements include membership or
participation in Securities Transfer Agents Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Note Registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Exchange Act and (ii) accompanied by such other documents as the Trustee may
require.

        (f)     No service charge shall be made to a Holder for any registration
of transfer or exchange of a Note, but the Note Registrar may require payment of
a sum sufficient to cover any tax or other governmental charge that may be
imposed in connection with any registration of transfer or exchange of a Note.

        (g)     The preceding provisions of this Section 2.4 notwithstanding,
the Issuer shall not be required to make and the Note Registrar shall not
register transfers or exchanges of any Note selected for redemption or of any
Note for a period of 15 days preceding the due date for any payment with respect
to the Note.

-5-

--------------------------------------------------------------------------------

        SECTION 2.5     Restrictions on Transfer and Exchange.

        (a)     No transfer of a Note shall be made unless the transferor
thereof has provided a certification substantially in the form of Exhibit A-2
that such transfer is (i) to the Issuer or an Affiliate of the Issuer, or (ii)
to any person the transferor reasonably believes is a qualified institutional
buyer (as defined in Rule 144A under the Securities Act) (a “Qualified
Institutional Buyer”) in a transaction meeting the requirements of Rule 144A
under the Securities Act and Section 2.5(b) hereof, or (iii) in compliance with
Section 2.5(b) hereof, (A) to an institutional investor that is an “accredited
investor” as defined in Rule 501(a)(1), (2), (3) or (7) of Regulation D
promulgated under the Securities Act, or (B) in a transaction complying with or
exempt from the registration requirements of the Securities Act and in
accordance with any applicable securities laws of any state of the United States
or any other jurisdiction; provided, that, in the case of clauses (iii)(A) and
(iii)(B) above, the Trustee or the Issuer may require an Opinion of Counsel to
the effect that such transfer may be effected without registration under the
Securities Act, which Opinion of Counsel, if so required, shall be addressed to
the Issuer and the Trustee and shall be secured at the expense of such Holder.
Each prospective purchaser by its acquisition of a Note, acknowledges that the
Note will contain a legend substantially to the effect set forth in Section
2.5(c) (unless the Issuer determines otherwise in accordance with applicable
law).

        Any transfer or exchange of a Note to a proposed transferee taking such
transfer in the form of a Note shall be conducted in accordance with the
provisions of Section 2.4 and the Note Purchase Agreement, and shall be
contingent upon receipt by the Note Registrar of (A) such Note, if applicable,
properly endorsed for assignment or transfer or (B) written instructions from
such Transferor directing the Note Registrar to cause to be credited the
beneficial interest in or amount of the corresponding Note to the account
designated by such Transferor in an amount equal to the amount of such Note or
beneficial interest to be transferred (but not less than the minimum authorized
denomination applicable to the Note) and (C) such certificates or signatures as
may be required under the Note or this Section 2.5, in each case, in form and
substance satisfactory to the Note Registrar. The Note Registrar shall cause any
such transfers and related cancellations or increases and related reductions, as
applicable, to be properly recorded in its books in accordance with the
requirements of Section 2.4.

        (b)     Transfers Generally. Each purchaser of a Note will be deemed to
have represented and agreed as follows:

          (i)     In the case of a purchaser that is a Qualified Institutional
Buyer (as defined in Rule 144A under the Securities Act), that the purchaser (1)
is a Qualified Institutional Buyer, (2) is aware that the sale of the Notes to
it is being made in reliance on the exemption from registration provided by Rule
144A under the Securities Act and (3) is acquiring the Notes for its own account
or for one or more investor accounts, each of which is for a Qualified
Institutional Buyer, and as to each of which the purchaser exercises sole
investment discretion, for the purchaser and for each such account.


          (ii)     The purchaser has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of its
investment in the Notes, and the purchaser and any accounts for which it is
acting are each able to bear the economic risk of the purchaser’s or its
investment.


-6-

--------------------------------------------------------------------------------

          (iii)     The purchaser understands that the Notes are being offered
only in a transaction not involving any public offering in the United States
within the meaning of the Securities Act, the Notes have not been and will not
be registered under the Securities Act, and, if in the future the purchaser
decides to offer, resell, pledge or otherwise transfer the Notes, the Notes may
be offered, resold, pledged or otherwise transferred only in accordance with the
legend on the Notes set forth in Section 2.5(c). The purchaser acknowledges that
no representation is made by the Issuer as to the availability of any exemption
under the Securities Act or any state securities laws for resale of the Notes.


          (iv)     The purchaser is not purchasing the Notes with a view to the
resale, distribution or other disposition thereof in violation of the Securities
Act. The purchaser understands that an investment in the Notes involves certain
risks, including the risk of loss of a substantial part of its investment under
certain circumstances. The purchaser has had access to such financial and other
information concerning the Issuer and the Notes as it deemed necessary or
appropriate in order to make an informed investment decision with respect to its
purchase of the Notes, including an opportunity to ask questions of and request
information from the Noteholders and the Issuer.


          (v)     In connection with the transfer of the Notes: (A) none of the
Issuer or the Noteholders is acting as a fiduciary or financial or investment
adviser for the purchaser; (B) the purchaser is not relying (for purposes of
making any investment decision or otherwise) upon any advice, counsel or
representations (whether written or oral) of the Issuer or the Noteholders other
than any representations expressly set forth in a written agreement with such
party; (C) none of the Issuer or the Noteholders have given to the purchaser
(directly or indirectly through any other person) any assurance, guarantee, or
representation whatsoever as to the expected or projected success,
profitability, return, performance, result, effect, consequence, or benefit
(including legal, regulatory, tax, financial, accounting, or otherwise) of the
Indenture or documentation for the Notes; (D) the purchaser has consulted with
its own legal, regulatory, tax, business, investment, financial, and accounting
advisers to the extent it has deemed necessary, and it has made its own
investment decisions (including decisions regarding the suitability of any
transaction pursuant to the Indenture) based upon its own judgment and upon any
advice from such advisers as it has deemed necessary and not upon any view
expressed by the Issuer; (E) the purchaser has determined that the rates, prices
or amounts and other terms of the purchase and sale of the Notes reflect those
in the relevant market for similar transactions; (F) the purchaser is acquiring
the Notes with a full understanding of all of the terms, conditions and risks
thereof (economic and otherwise), and it is capable of assuming and willing to
assume (financially and otherwise) those risks; and (G) the purchaser is a
sophisticated investor.


-7-

--------------------------------------------------------------------------------

          (vi)     The purchaser will not, at any time, offer to buy or offer to
sell the Notes by any form of general solicitation or advertising, including,
but not limited to, any advertisement, article, notice or other communication
published in any newspaper, magazine or similar medium or broadcast over
television or radio or seminar or meeting whose attendees have been invited by
general solicitations or advertisings.


          (vii)     The purchaser represents that either (1) it is not a Benefit
Plan and is not acting on behalf of or investing plan assets of a Benefit Plan
or (2) the purchaser’s purchase and holding of a Note is entitled to exemptive
relief from the prohibited transaction rules of Section 406 of ERISA and Section
4975 of the Code pursuant to a U.S. Department of Labor prohibited transaction
class exemption.


          (viii)     The purchaser acknowledges that the Issuer, the Noteholders
and others will rely upon the truth and accuracy of the foregoing
acknowledgments, representations and agreements and agrees that, if any of the
acknowledgments, representations or warranties deemed to have been made by it by
or in connection with its purchase of the Notes are no longer accurate, it shall
promptly notify the Issuer and the Noteholders. If the purchaser is acquiring
the Notes as a fiduciary or agent for one or more investor accounts, it shall be
deemed to have represented that it has sole investment discretion with respect
to each such account and that it has full power to make the foregoing
acknowledgments, representations and agreements on behalf of each such account.


          (ix)     Any transfer to an institutional “accredited investor” (as
defined in Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities
Act) is expressly conditioned upon the requirement that such transferee shall
deliver a Transferee’s Certificate in the form of Exhibit A-3.


        (c)     Unless the Issuer determines otherwise in accordance with
applicable law, the Notes shall have the following legend:

          THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS OR “BLUE SKY” LAWS.
THE HOLDER HEREOF, BY PURCHASING THIS NOTE, AGREES FOR THE BENEFIT OF THE ISSUER
THAT IT IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) OR AN INSTITUTIONAL INVESTOR THAT IS AN “ACCREDITED INVESTOR”
(AS DEFINED IN RULE 501(A)(1), (2), (3) OR (7) OF REGULATION D PROMULGATED UNDER
THE SECURITIES ACT) AND THAT SUCH NOTE IS BEING ACQUIRED FOR ITS OWN ACCOUNT FOR
INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION AND MAY BE RESOLD, PLEDGED OR
TRANSFERRED ONLY TO (1) THE ISSUER (UPON REDEMPTION THEREOF OR OTHERWISE) OR AN
AFFILIATE OF THE ISSUER, (2) TO A PERSON THE TRANSFEROR REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT)
IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A OR (3)(A) TO A U.S.
PERSON THAT IS AN INSTITUTIONAL INVESTOR THAT IS AN “ACCREDITED INVESTOR” AS
DEFINED IN RULE 501(A)(1), (2), (3) OR (7) OF REGULATION D PROMULGATED UNDER THE
SECURITIES ACT, OR (B) IN A TRANSACTION OTHERWISE EXEMPT FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT, APPLICABLE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES OR ANY OTHER JURISDICTION, IN EACH SUCH CASE, IN COMPLIANCE
WITH THE INDENTURE AND ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES OR ANY OTHER JURISDICTION; PROVIDED, THAT IN CONNECTION WITH TRANSFERS
PURSUANT TO CLAUSES 3(A) OR 3(B) ABOVE, THE TRUSTEE OR THE ISSUER MAY REQUIRE AN
OPINION OF COUNSEL TO THE EFFECT THAT SUCH TRANSFER MAY BE EFFECTED WITHOUT
REGISTRATION UNDER THE SECURITIES ACT, WHICH OPINION OF COUNSEL, IF SO REQUIRED,
SHALL BE ADDRESSED TO THE ISSUER AND THE TRUSTEE AND SHALL BE SECURED AT THE
EXPENSE OF THE HOLDER.


-8-

--------------------------------------------------------------------------------

        SECTION 2.6     Mutilated, Destroyed, Lost or Stolen Note. If (i) any
mutilated Note is surrendered to the Trustee, or the Trustee receives evidence
to its satisfaction of the destruction, loss or theft of any Note, and (ii)
there is delivered to the Trustee such security or indemnity as may be required
by it to hold the Issuer and the Trustee harmless, then, in the absence of
notice to the Issuer, the Note Registrar or the Trustee that such Note has been
acquired by a bona fide purchaser, and, provided that the requirements of
Section 8-405 and 8-406 of the UCC are met, the Issuer shall execute, and upon
request by the Issuer, the Trustee shall authenticate and deliver in exchange
for or in lieu of any such mutilated, destroyed, lost or stolen Note, a
replacement Note; provided, however, that if any such destroyed, lost or stolen
Note, but not a mutilated Note, shall have become, or within seven days shall
be, due and payable or shall have been called for redemption, instead of issuing
a replacement Note, the Issuer may direct the Trustee, in writing, to pay such
destroyed, lost or stolen Note when so due or payable without surrender thereof.
If, after the delivery of such replacement Note or payment of a destroyed, lost
or stolen Note pursuant to the preceding sentence, a bona fide purchaser of the
original Note in lieu of which such replacement Note was issued, presents for
payment such original Note, the Issuer and the Trustee shall be entitled to
recover such replacement Note (or such payment) from the Person to whom it was
delivered or any assignee of such Person, except a bona fide purchaser, and
shall be entitled to recover upon the security or indemnity provided therefor to
the extent of any loss, damage, cost or expense incurred by the Issuer or the
Trustee in connection therewith.

        (a)     Upon the issuance of any replacement Note under this Section,
the Issuer may require the payment by the Holder of such Note of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
relation thereto and any other reasonable expenses (including the fees and
expenses of the Trustee and its counsel) connected therewith.

        (b)     Every replacement Note issued pursuant to this Section in
replacement of any mutilated, destroyed, lost or stolen Note shall constitute an
original additional contractual obligation of the Issuer, whether or not the
mutilated, destroyed, lost or stolen Note shall be at any time enforceable by
anyone, and shall be entitled to all the benefits of this Indenture equally and
proportionately with the Note duly issued hereunder.

        (c)     The provisions of this Section are exclusive and shall preclude
(to the extent lawful) all other rights and remedies with respect to the
replacement or payment of the mutilated, destroyed, lost or stolen Note.

-9-

--------------------------------------------------------------------------------

        SECTION 2.7     Persons Deemed Owner. Prior to due presentment for
registration of transfer of any Note, the Issuer, the Trustee and any agent of
the Issuer or the Trustee may treat the Person in whose name any Note is
registered (as of the applicable Record Date) as the owner of such Note for the
purpose of receiving payments of principal of and interest, if any, on such
Note, for all other purposes whatsoever and whether or not such Note be overdue,
and none of the Issuer, the Trustee or any agent of the Issuer or the Trustee
shall be affected by notice to the contrary.

        SECTION 2.8     Payment of Principal and Interest; Defaulted Interest.

        (a)     The Notes shall accrue interest as provided in the form of the
Note set forth in Exhibit A-1, and such interest shall be due and payable on
each Payment Date, as specified therein. Any installment of interest or
principal, if any, payable on a Note which is punctually paid or duly provided
for by the Issuer on the applicable Payment Date shall be paid to the Person in
whose name such Note is registered on the Record Date, either by wire transfer
in immediately available funds to such Person’s account as it appears on the
Note Register on such Record Date if (i) such Noteholder has provided to the
Note Registrar appropriate written instructions at least five Business Days
prior to such Payment Date and such Holder’s Notes in the aggregate evidence a
denomination of not less than $1,000,000 or (ii) such Noteholder is the Issuer,
or an Affiliate thereof, or if not by check mailed to such Noteholder at the
address of such Noteholder appearing on the Note Register, except for the final
installment of principal payable with respect to such Note on a Payment Date or
on the Final Scheduled Payment Date, which shall be payable as provided below.

        (b)     All principal payments on the Notes shall be made pro rata to
the Noteholders entitled thereto. Upon written notice from the Issuer, the
Trustee shall notify the Person in whose name a Note is registered at the close
of business on the Record Date preceding the Payment Date on which the Issuer
expects that the final installment of principal of and interest on such Note
will be paid. Such notice shall be mailed or transmitted by facsimile prior to
such final Payment Date and shall specify that such final installment will be
payable only upon presentation and surrender of such Note and shall specify the
place where such Note may be presented and surrendered for payment of such
installment.

        (c)     If the Issuer defaults in a payment of interest on the Notes,
the Issuer shall pay defaulted interest (plus interest on such defaulted
interest to the extent lawful) at the Note Interest Rate then in effect in any
lawful manner. The Issuer may pay such defaulted interest to the Noteholders on
the immediately following Payment Date, and if such amount is not paid on such
following Payment Date, then on a subsequent special record date, which date
shall be at least five Business Days prior to the Payment Date. The Issuer shall
fix or cause to be fixed any such special record date and Payment Date, and, at
least 15 days before any such special record date, the Issuer shall mail to the
Noteholders and the Trustee a notice that states the special record date, the
Payment Date and the amount of defaulted interest to be paid.

        SECTION 2.9     Cancellation. Each Note surrendered for payment,
registration of transfer, exchange or redemption shall, if surrendered to any
Person other than the Trustee, be delivered to the Trustee and shall be promptly
canceled by the Trustee. The Issuer may at any time deliver to the Trustee for
cancellation any Note previously authenticated and delivered hereunder which the
Issuer may have acquired in any manner whatsoever, and the Note so delivered
shall be promptly canceled by the Trustee. No Note shall be authenticated in
lieu of or in exchange for any Note canceled as provided in this Section, except
as expressly permitted by this Indenture. The canceled Note may be held or
disposed of by the Trustee in accordance with its standard retention or disposal
policy as in effect at the time unless the Issuer shall direct by an Issuer
Order that they be destroyed or returned to it; provided that such Issuer Order
is timely and such Note has not been previously disposed of by the Trustee.

-10-

--------------------------------------------------------------------------------

        SECTION 2.10     Release of Collateral. Subject to the terms of the
other Basic Documents and Sections 10.1 and 11.1, the Trustee shall, on or after
the Termination Date, release any remaining portion of the Collateral from the
lien created by this Indenture and deposit in the Collection Account any funds
then on deposit in any other Pledged Account. In addition, the Trustee shall
release Ineligible Receivables from the lien created by this Indenture upon any
dividend or other distribution or transfer of such Ineligible Receivables
pursuant to the Sale and Servicing Agreement. The Trustee shall release property
from the lien created by this Indenture pursuant to this Section 2.10 only upon
receipt of an Issuer Request accompanied by an Officer’s Certificate meeting the
applicable requirements of Section 11.1.

        SECTION 2.11     Amount Limited; Advances.

        The maximum aggregate principal amount of the Notes which may be
authenticated and delivered and Outstanding at any time under this Indenture is
limited to the Maximum Invested Amount.

        On each Business Day prior to the Facility Termination Date that is a
Funding Date, and upon the satisfaction of all conditions precedent to (a) the
funding of an Advance and (b) the purchase of Receivables, in each case as set
forth in Section 2.1(b) of the Sale and Servicing Agreement and Sections 6.01
and 6.02 of the Note Purchase Agreement, the Issuer shall be entitled to borrow
funds pursuant to an Advance on such Funding Date in an aggregate principal
amount equal to the Advance Amount with respect to such Funding Date. Each
request by the Issuer for an Advance shall be deemed to be a certification by
the Issuer as to the satisfaction of the conditions specified in the previous
sentence.

        The aggregate outstanding principal amount of the Notes may be increased
through the funding of the Advances. The Issuer and the Servicer shall promptly
notify the Trustee of each Advance and corresponding Advance Amount at the same
time an Advance Request is submitted to the initial Noteholder. Each Advance and
corresponding Advance Amount shall be recorded on the grid attached to the
applicable Note or in an electronic file substantially in the same form as such
grid. The grid (or such electronic file) shall show all Advance Amounts and
prepayments. Each Advance and corresponding Advance Amount shall also be
recorded in records maintained by the Trustee. All such records shall reflect
all Advance Amounts, prepayments, other payments and interest accruals. Each
Noteholder shall be responsible for maintaining the grid with respect to its
Note. Absent manifest error, all such grid entries maintained by the Noteholders
(whether manual or in electronic form) shall be dispositive with respect to the
determination of the outstanding principal amount of such Note. A Note (i) may
be funded by Advances on any Funding Date in a minimum amount of $2,000,000 and
any higher amount (subject to the Maximum Invested Amount and the terms and
conditions set forth in the Note Purchase Agreement), and (ii) subject to
subsequent Advances pursuant to this Section 2.11, is subject to prepayment in
whole or in part, at the option of the Issuer as provided in Article X herein.

-11-

--------------------------------------------------------------------------------

ARTICLE III

COVENANTS

        SECTION 3.1     Payment of Principal and Interest. The Issuer will duly
and punctually pay the principal of and interest on the Notes in accordance with
the terms of the Notes and this Indenture and the Sale and Servicing Agreement.
Without limiting the foregoing, the Issuer will cause to be distributed on each
Payment Date all amounts deposited in the Note Distribution Account pursuant to
the Sale and Servicing Agreement to the Noteholders. Amounts properly withheld
under the Code by any Person from a payment to the Noteholders of interest
and/or principal shall be considered as having been paid by the Issuer to the
Noteholders for all purposes of this Indenture.

        SECTION 3.2     Maintenance of Office or Agency. The Issuer will
maintain in the Borough of Manhattan, The City of New York, an office or agency
where the Note may be surrendered for registration of transfer or exchange, and
where notices and demands to or upon the Issuer in respect of the Note and this
Indenture may be served. The Issuer hereby initially appoints the Trustee to
serve as its agent for the foregoing purposes. The Issuer will give prompt
written notice to the Trustee and the Noteholders of the location, and of any
change in the location, of any such office or agency. If at any time the Issuer
shall fail to maintain any such office or agency or shall fail to furnish the
Trustee with the address thereof, such surrenders, notices and demands may be
made or served at the Corporate Trust Office, and the Issuer hereby appoints the
Trustee as its agent to receive all such surrenders, notices and demands.

        SECTION 3.3     Money for Payments to be Held in Trust. On or before
each Payment Date, the Issuer shall deposit or cause to be deposited in the Note
Distribution Account from the Collection Account an aggregate sum sufficient to
pay the amounts then becoming due under the Notes, such sum to be held in trust
for the benefit of the Persons entitled thereto and (unless the Note Paying
Agent is the Trustee) shall promptly notify the Trustee of its action or failure
so to act. Except as provided in Section 3.3(c) hereof, all payments of amounts
due and payable with respect to the Notes that are to be made from amounts
withdrawn from the Note Distribution Account shall be made on behalf of the
Issuer by the Trustee or by the Note Paying Agent, and no amounts so withdrawn
from the Note Distribution Account for payment of the Notes shall be paid to the
Issuer.

        (a)     The Issuer shall cause each Note Paying Agent other than the
Trustee to execute and deliver to the Trustee an instrument in which such Note
Paying Agent shall agree with the Trustee (and if the Trustee acts as Note
Paying Agent, it hereby so agrees), subject to the provisions of this Section,
that such Note Paying Agent shall:

          (i)     hold all sums held by it for the payment of amounts due with
respect to the Notes in trust for the benefit of the Persons entitled thereto
until such sums shall be paid to such Persons or otherwise disposed of as herein
provided and pay such sums to such Persons as herein provided;


-12-

--------------------------------------------------------------------------------

          (ii)     give the Trustee notice of any default by the Issuer (or any
other obligor upon the Notes) of which it has actual knowledge in the making of
any payment required to be made with respect to the Notes;


          (iii)     at any time during the continuance of any such default, upon
the written request of the Trustee, forthwith pay to the Trustee all sums so
held in trust by such Note Paying Agent;


          (iv)     immediately resign as a Note Paying Agent and forthwith pay
to the Trustee all sums held by it in trust for the payment of the Notes if at
any time it ceases to meet the standards required to be met by a Note Paying
Agent at the time of its appointment; and


          (v)     comply with all requirements of the Code with respect to the
withholding from any payments made by it on the Notes of any applicable
withholding taxes imposed thereon and with respect to any applicable reporting
requirements in connection therewith.


        (b)     The Issuer may at any time, for the purpose of obtaining the
satisfaction and discharge of this Indenture or for any other purpose, by Issuer
Order direct any Note Paying Agent to pay to the Trustee all sums held in trust
by such Note Paying Agent, such sums to be held by the Trustee upon the same
trusts as those upon which the sums were held by such Note Paying Agent; and
upon such a payment by any Note Paying Agent to the Trustee, such Note Paying
Agent shall be released from all further liability with respect to such money.

        (c)     Subject to applicable laws with respect to the escheat of funds,
any money held by the Trustee or any Note Paying Agent in trust for the payment
of any amount due with respect to a Note and remaining unclaimed for two years
after such amount has become due and payable shall be discharged from such trust
and be paid to the Issuer on Issuer Request and shall be deposited by the
Trustee in the Collection Account; and the Holder of such Note shall thereafter,
as an unsecured general creditor, look only to the Issuer for payment thereof
(but only to the extent of the amounts so paid to the Issuer), and all liability
of the Trustee or such Note Paying Agent with respect to such trust money shall
thereupon cease; provided, however, that the Trustee or such Note Paying Agent,
before being required to make any such repayment, shall at the expense of the
Issuer cause to be published once, in a newspaper published in the English
language, customarily published on each Business Day and of general circulation
in the City of New York, notice that such money remains unclaimed and that,
after a date specified therein, which shall not be less than 30 days from the
date of such publication, any unclaimed balance of such money then remaining
will be repaid to the Issuer. The Trustee shall also adopt and employ, at the
expense of the Issuer, any other reasonable means of notification of such
repayment (including, but not limited to, mailing notice of such repayment to
the Holder whose Note have been called but have not been surrendered for
redemption or whose right to or interest in moneys due and payable but not
claimed is determinable from the records of the Trustee or of any Note Paying
Agent, at the last address of record for each such Holder).

-13-

--------------------------------------------------------------------------------

        SECTION 3.4     Existence. Except as otherwise permitted by the
provisions of Section 3.10, the Issuer will keep in full effect its existence,
rights and franchises as a limited liability company under the laws of the State
of Delaware (unless it becomes, or any successor Issuer hereunder is or becomes,
organized under the laws of any other state or of the United States of America,
in which case the Issuer will keep in full effect its existence, rights and
franchises under the laws of such other jurisdiction) and will obtain and
preserve its qualification to do business in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Indenture, the Notes, the Collateral and each other
instrument or agreement included in the Trust Estate.

        SECTION 3.5     Protection of Trust Estate. The Issuer intends the
security interest Granted pursuant to this Indenture in favor of the Trustee,
for the benefit of the Noteholders, to be prior to all other liens in respect of
the Trust Estate, and the Issuer shall take all actions necessary to obtain and
maintain, in favor of the Trustee, for the benefit of the Noteholders, a first
lien on and a first priority, perfected security interest in the Trust Estate.
The Issuer will from time to time prepare (or shall cause to be prepared),
execute and deliver all such supplements and amendments hereto and all such
financing statements, continuation statements, instruments of further assurance
and other instruments, and will take such other action necessary or advisable
to:

          (i)     Grant more effectively all or any portion of the Trust Estate;


          (ii)     maintain or preserve the lien and security interest (and the
priority thereof) in favor of the Trustee for the benefit of the Noteholders
created by this Indenture or carry out more effectively the purposes hereof;


          (iii)     perfect, publish notice of or protect the validity of any
Grant made or to be made by this Indenture;


          (iv)     enforce any of the Collateral;


          (v)     preserve and defend title to the Trust Estate and the rights
of the Trustee and the Noteholders in such Trust Estate against the claims of
all persons and parties; and


          (vi)     pay all taxes or assessments levied or assessed upon the
Trust Estate when due.


The Issuer hereby designates the Trustee its agent and attorney-in-fact to
execute any financing statement, continuation statement or other instrument
required by the Trustee pursuant to this Section.

        SECTION 3.6     Opinions as to Trust Estate.

        (a)     On the Closing Date, the Issuer shall furnish to the Trustee an
Opinion of Counsel either stating that, in the opinion of such counsel, such
action has been taken with respect to the recording and filing of this
Indenture, any indentures supplemental hereto, and any other requisite
documents, and with respect to the authorization and filing of any financing
statements and continuation statements, as are necessary to perfect and make
effective the first priority lien and security interest in favor of the Trustee,
for the benefit of the Noteholders, created by this Indenture in the Receivables
and the other Collateral and reciting the details of such action, or stating
that, in the opinion of such counsel, no such action is necessary to make such
lien and security interest effective; it being understood that the security
interest opinion delivered pursuant to Section 6.01 of the Note Purchase
Agreement shall satisfy this requirement.

-14-

--------------------------------------------------------------------------------

        (b)     Within 90 days after the beginning of each calendar year,
beginning in 2006, the Issuer shall furnish to the Trustee and the Noteholders
an Opinion of Counsel either stating that, in the opinion of such counsel, such
action has been taken with respect to the recording, filing, re-recording and
refiling of this Indenture, any indentures supplemental hereto and any other
requisite documents and with respect to the authorization and filing of any
financing statements and continuation statements as are necessary to maintain
the lien and security interest created by this Indenture in the Receivables and
the other Collateral and reciting the details of such action or stating that in
the opinion of such counsel no such action is necessary to maintain such lien
and security interest. Such Opinion of Counsel shall also describe any action
necessary (as of the date of such opinion) to be taken in the following year to
maintain the lien and security interest of this Indenture in the Collateral. The
scope of such Opinion of Counsel shall be consistent with the scope of the
Opinion of Counsel delivered pursuant to Section 3.6(a).

        SECTION 3.7     Performance of Obligations; Servicing of Receivables.
The Issuer will not take any action and will use commercially reasonable efforts
not to permit any action to be taken by others that would release any Person
from any of such Person’s material covenants or obligations under any instrument
or agreement included in the Trust Estate or that would result in the amendment,
hypothecation, subordination, termination or discharge of or impair the validity
or effectiveness of, any such instrument or agreement, except as ordered by any
bankruptcy or other court or as expressly provided in or permitted by this
Indenture, the other Basic Documents or such other instrument or agreement.

        (a)     The Issuer may contract with other Persons to assist it in
performing its duties under this Indenture, and any performance of such duties
by a Person identified to the Trustee in an Officer’s Certificate of the Issuer
shall be deemed to be action taken by the Issuer. Initially, the Issuer has
contracted with the Servicer to assist the Issuer in performing its duties under
this Indenture.

        (b)     The Issuer will punctually perform and observe all of its
obligations and agreements contained in this Indenture, the other Basic
Documents and in the instruments and agreements included in the Trust Estate,
including but not limited to preparing (or causing to be prepared) and filing
(or causing to be filed) all UCC financing statements and continuation
statements required to be filed by the terms of the Basic Documents in
accordance with and within the time periods provided for herein and therein.
Except as otherwise expressly provided therein or permitted thereby, the Issuer
shall not waive, amend, modify, supplement or terminate any Basic Document or
any provision thereof without the prior written consent of the Holders of at
least a majority of the Outstanding Amount of the Notes.

        (c)     If the Issuer shall have knowledge of the occurrence of a
Servicer Termination Event or Funding Termination Event, the Issuer shall
promptly notify the Trustee and the Rating Agencies thereof in accordance with
Section 11.4, and shall specify in such notice the action, if any, the Issuer is
taking in respect of such event. If a Servicer Termination Event or Funding
Termination Event shall arise from the failure of the Servicer to perform any of
its duties or obligations under the Sale and Servicing Agreement with respect to
the Receivables, the Issuer shall take all reasonable steps available to it to
remedy such failure.

-15-

--------------------------------------------------------------------------------

        (d)     Except as otherwise expressly provided under the Basic
Documents, the Issuer agrees that it will not waive timely performance or
observance by the Servicer, the Originator or the Seller of their respective
duties thereunder without the prior written consent of the Holders of at least a
majority of the Outstanding Amount of the Notes.

        SECTION 3.8     Negative Covenants. So long as any Note is Outstanding,
the Issuer shall not:

          (i)     except as expressly permitted by this Indenture or the other
Basic Documents, sell, transfer, exchange or otherwise dispose of any of the
properties or assets of the Issuer, including those included in the Trust
Estate, unless directed to do so by the Noteholders or the Noteholders have
approved such disposition;


          (ii)     claim any credit on, or make any deduction from the principal
or interest payable in respect of the Notes (other than amounts properly
withheld from such payments under the Code) or assert any claim against any
present or former Noteholder by reason of the payment of the taxes levied or
assessed upon any part of the Trust Estate; or


          (iii)     (A) permit the validity or effectiveness of this Indenture
to be impaired, or permit the lien in favor of the Trustee created by this
Indenture to be amended, hypothecated, subordinated, terminated or discharged,
or permit any Person to be released from any covenants or obligations with
respect to the Notes under this Indenture except as may be expressly permitted
hereby, (B) permit any lien, charge, excise, claim, security interest, mortgage
or other encumbrance (other than the lien of this Indenture) to be created on or
extend to or otherwise arise upon or burden the Trust Estate or any part thereof
or any interest therein or the proceeds thereof (other than tax liens,
mechanics’ liens and other liens that arise by operation of law), (C) permit the
lien of this Indenture not to constitute a valid first priority (other than with
respect to any such tax, mechanics’ or other lien) perfected security interest
in the Trust Estate or (D) amend, modify or fail to comply with the provisions
of the Basic Documents without the prior written consent of the Noteholders.


        SECTION 3.9     Annual Statement as to Compliance. The Issuer will
deliver to the Trustee and the Noteholders on or before February 28 of each
year, beginning February 28, 2006 an Officer’s Certificate, dated as of December
31 of the preceding year, stating, as to the Authorized Officer signing such
Officer’s Certificate, that:

          (i)     a review of the activities of the Issuer during the preceding
year (or portion of such year from the initial Funding Date through December 31,
2005) and of performance under this Indenture has been made under such
Authorized Officer’s supervision; and


-16-

--------------------------------------------------------------------------------

          (ii)     to the best of such Authorized Officer’s knowledge, based on
such review, the Issuer has complied in all material respects with all
conditions and covenants under this Indenture throughout such year and no event
has occurred and is continuing which is, or after notice or lapse of time or
both would become, an Event of Default, or, if there has been a default in the
compliance of any such condition or covenant, specifying each such default known
to such Authorized Officer and the nature and status thereof.


        SECTION 3.10     Issuer May Consolidate, Etc, Only on Certain Terms. The
Issuer shall not consolidate or merge with or into any other Person, unless

          (i)     the Person (if other than the Issuer) formed by or surviving
such consolidation or merger shall be a Delaware limited liability company and
shall expressly assume, by an indenture supplemental hereto, executed and
delivered to the Trustee, in form satisfactory to the Trustee and the
Noteholders, the due and punctual payment of the principal of and interest on
the Note and the performance or observance of every agreement and covenant of
this Indenture on the part of the Issuer to be performed or observed, all as
provided herein;


          (ii)     immediately after giving effect to such transaction, no
Default, Event of Default, Servicer Termination Event or Funding Termination
Event shall have occurred and be continuing;


          (iii)     the Rating Agency Condition shall have been satisfied with
respect to such transaction;


          (iv)     the Issuer shall have received an Opinion of Counsel (and
shall have delivered copies thereof to the Trustee) to the effect that such
transaction will not have any material adverse tax consequence to the
Noteholders;


          (v)     any action as is necessary to maintain the lien and first
priority, perfected security interest created by this Indenture shall have been
taken;


          (vi)     the Issuer shall have delivered to the Trustee an Officer’s
Certificate and an Opinion of Counsel each stating that such consolidation or
merger and such supplemental indenture comply with this Section 3.10 and that
all conditions precedent herein provided for relating to such transaction have
been complied with; and


          (vii)     the Issuer shall have given the Trustee written notice of
such conveyance or transfer at least 10 Business Days prior to the consummation
of such action and shall have received the prior written approval of the
Noteholders of such conveyance or transfer and the Issuer or the Person (if
other than the Issuer) formed by or surviving such conveyance or transfer has a
net worth, immediately after such conveyance or transfer, that is (a) greater
than zero and (b) not less than the net worth of the Issuer immediately prior to
giving effect to such conveyance or transfer.


        (b)     Except as expressly permitted by the Basic Documents, the Issuer
shall not convey or transfer all or substantially all of its properties or
assets, including those included in the Trust Estate, to any Person, unless

-17-

--------------------------------------------------------------------------------

          (i)     the Person that acquires by conveyance or transfer the
properties and assets of the Issuer the conveyance or transfer of which is
hereby restricted shall (A) be a Delaware limited liability company, (B)
expressly assume, by an indenture supplemental hereto, executed and delivered to
the Trustee, in form satisfactory to the Trustee and the Noteholders, the due
and punctual payment of the principal of and interest on the Notes and the
performance or observance of every agreement and covenant of this Indenture and
each of the other Basic Documents on the part of the Issuer to be performed or
observed, all as provided herein, (C) expressly agree by means of such
supplemental indenture that all right, title and interest so conveyed or
transferred shall be subject and subordinate to the rights of the Noteholders,
and (D) unless otherwise provided in such supplemental indenture, expressly
agree to indemnify, defend and hold harmless the Issuer against and from any
loss, liability or expense arising under or related to this Indenture and the
Notes;


          (ii)     immediately after giving effect to such transaction, no
Default, Event of Default, Servicer Termination Event or Funding Termination
Event shall have occurred and be continuing;


          (iii)     the Rating Agency Condition shall have been satisfied with
respect to such transaction;


          (iv)     the Issuer shall have received an Opinion of Counsel (and
shall have delivered copies thereof to the Trustee and the Noteholders) to the
effect that such transaction will not have any material adverse tax consequence
to the Noteholders;


          (v)     any action as is necessary to maintain the lien and security
interest created by this Indenture shall have been taken;


          (vi)     the Issuer shall have delivered to the Trustee and the
Noteholders an Officers’ Certificate and an Opinion of Counsel each stating that
such conveyance or transfer and such supplemental indenture comply with this
Section 3.10 and that all conditions precedent herein provided for relating to
such transaction have been complied with; and


          (vii)     the Issuer shall have given the Trustee written notice of
such conveyance or transfer at least 10 Business Days prior to the consummation
of such action and shall have received the prior written approval of the
Noteholders of such conveyance or transfer and the Issuer or the Person (if
other than the Issuer) formed by or surviving such conveyance or transfer has a
net worth, immediately after such conveyance or transfer, that is (a) greater
than zero and (b) not less than the net worth of the Issuer immediately prior to
giving effect to such consolidation or merger.


        SECTION 3.11     Successor or Transferee.

        (a)     Upon any consolidation or merger of the Issuer in accordance
with Section 3.10(a), the Person formed by or surviving such consolidation or
merger (if other than the Issuer) shall succeed to, and be substituted for, and
may exercise every right and power of, the Issuer under this Indenture with the
same effect as if such Person had been named as the Issuer herein.

-18-

--------------------------------------------------------------------------------

        (b)     Upon a conveyance or transfer of all the assets and properties
of the Issuer pursuant to Section 3.10(b), the Issuer will be released from
every covenant and agreement of this Indenture to be observed or performed on
the part of the Issuer with respect to the Notes immediately upon the delivery
of written notice to the Trustee stating that the Issuer is to be so released.

        SECTION 3.12     No Other Business. The Issuer shall not engage in any
business other than financing, purchasing, owning, pledging, distributing,
dividending, selling and managing the Collateral in the manner contemplated by
this Indenture and the other Basic Documents and activities incidental thereto.

        SECTION 3.13     No Borrowing. The Issuer shall not issue, incur,
assume, guarantee or otherwise become liable, directly or indirectly, for any
Indebtedness except for (i) the Notes, and (ii) any other Indebtedness permitted
by or arising under the Basic Documents. The proceeds of the Notes shall be used
to fund the Issuer’s purchase of the Related Receivables and the other assets
specified in the Sale and Servicing Agreement, to pay the costs of any Hedge
Agreement, to fund the Reserve Account up to the Required Reserve Account Amount
and to pay the Issuer’s organizational, transactional and start-up expenses.

        SECTION 3.14     Guarantees, Loans, Advances and Other Liabilities.
Except as contemplated by the Sale and Servicing Agreement, this Indenture or
the other Basic Documents, the Issuer shall not make any loan or advance or
credit to, or guarantee (directly or indirectly or by an instrument having the
effect of assuring another’s payment or performance on any obligation or
capability of so doing or otherwise), endorse or otherwise become contingently
liable, directly or indirectly, in connection with the obligations, stocks or
dividends of, or own, purchase, repurchase or acquire (or agree contingently to
do so) any stock, obligations, assets or securities of, or any other interest
in, or make any capital contribution to, any other Person.

        SECTION 3.15     Capital Expenditures. The Issuer shall not make any
expenditure (by long-term or operating lease or otherwise) for capital assets
(either realty or personalty).

        SECTION 3.16     Compliance with Laws. The Issuer shall comply with the
requirements of all applicable laws, the non-compliance with which would,
individually or in the aggregate, materially and adversely affect the ability of
the Issuer to perform its obligations under the Notes, this Indenture or any
Basic Document.

        SECTION 3.17     Restricted Payments. Except as expressly permitted by
the Basic Documents, the Issuer shall not, directly or indirectly, (i) pay any
dividend or make any distribution (by reduction of capital or otherwise),
whether in cash, property, securities or a combination thereof, to any owner of
a beneficial interest in the Issuer or otherwise with respect to any ownership
or equity interest or security in or of the Issuer, (ii) redeem, purchase,
retire or otherwise acquire for value any such ownership or equity interest or
security or (iii) set aside or otherwise segregate any amounts for any such
purpose; provided, however, that the Issuer may make, or cause to be made,
distributions to the Trustee and to any owner of a beneficial interest in the
Issuer as permitted by, and to the extent funds are available for such purpose
from distributions under the Sale and Servicing Agreement. The Issuer will not,
directly or indirectly, make payments to or distributions from the Collection
Account and the other Pledged Accounts except in accordance with this Indenture
and the other Basic Documents.

-19-

--------------------------------------------------------------------------------

        SECTION 3.18     Notice of Events of Default and Funding Termination
Events. Upon an Executive Officer of the Issuer having knowledge thereof, the
Issuer agrees to give the Trustee and the Rating Agencies prompt written notice
of each Event of Default hereunder and each Funding Termination Event, Servicer
Termination Event or other Default on the part of the Servicer, the Seller or
the Originator of its obligations under the Basic Documents.

        SECTION 3.19     Further Instruments and Acts. Upon request of the
Trustee or the Noteholders, the Issuer will execute and deliver such further
instruments and do such further acts as may be reasonably necessary or proper to
carry out more effectively the purpose of this Indenture.

        SECTION 3.20     Amendments of Basic Documents. The Issuer shall not
agree to any amendment to any provision of any Basic Document to eliminate the
requirements thereunder that the Trustee or the Noteholders consent to
amendments thereto as provided therein.

        SECTION 3.21     Income Tax Characterization. For purposes of federal
income tax, state and local income tax, franchise tax and any other income
taxes, the Issuer and the Noteholders will treat the Notes as indebtedness and
hereby instruct the Trustee to treat the Notes as indebtedness for all such tax
reporting purposes.

        SECTION 3.22     Separate Existence of the Issuer. During the term of
the Indenture, the Issuer shall observe the applicable legal requirements for
the recognition of the Issuer as a legal entity separate and apart from its
Affiliates, including as follows:

          (i)     the Issuer shall maintain business records and books of
account separate from those of its Affiliates;


          (ii)     except as otherwise provided in the Basic Documents, the
Issuer shall not commingle its assets and funds with those of its Affiliates;


          (iii)     the Issuer shall at all times hold itself out to the public
under the Issuer’s own name as a legal entity separate and distinct from its
Affiliates; and


          (iv)     all transactions and dealings between the Issuer and its
Affiliates will be conducted on an arm’s-length basis.


        SECTION 3.23     Amendment of Issuer’s Organizational Documents. The
Issuer shall not amend its organizational documents except in accordance with
the provisions thereof and with the prior written consent of the Holders of at
least a majority of the Outstanding Amount of the Notes which consent shall not
be unreasonably withheld or delayed. The Issuer’s legal name is as set forth in
the first paragraph of this Indenture and its organizational identification
number is 3904267.

-20-

--------------------------------------------------------------------------------

        SECTION 3.24     Other Agreements. The Issuer shall not enter into any
agreement that does not contain non-petition or limited recourse language with
respect to the Issuer.

        SECTION 3.25     Rule 144A Information. At any time when the Issuer is
not subject to Section 13 or 15(d) of the Securities Exchange Act of 1934, as
amended, upon the request of a Noteholder, the Issuer shall promptly furnish to
such Noteholder or to a prospective purchaser of the Note designated by a
Noteholder, as the case may be, the information required to be delivered
pursuant to Rule 144A(d)(4) under the Securities Act (“Rule 144A Information”)
in order to permit compliance by such Noteholder with Rule 144A in connection
with the resale of a Note by such Noteholder; provided, however, that the Issuer
shall not be required to furnish Rule 144A Information in connection with any
request made on or after the date which is three years from the later of (i) the
date such Note (or any predecessor Note) was acquired from the Issuer or (ii)
the date such Note (or any predecessor Note) was last acquired from an
“affiliate” of the Issuer within the meaning of Rule 144 under the Securities
Act; and provided further that the Issuer shall not be required to furnish such
information at any time to a prospective purchaser located outside of the United
States who is not a “United States Person” within the meaning of Regulation S
under the Securities Act if such Note may then be sold to such prospective
purchaser in accordance with Rule 904 under the Securities Act (or any successor
provision thereto).

        SECTION 3.26     Change of Control. Gehl Company will and shall at all
times be, directly or indirectly, the legal and beneficial owner of all of the
issued and outstanding membership interests of the Issuer.

ARTICLE IV

SATISFACTION AND DISCHARGE

        SECTION 4.1     Satisfaction and Discharge of Indenture. This Indenture
shall cease to be of further effect with respect to the Notes except as to the
rights and immunities of the Trustee hereunder (including the rights of the
Trustee under Section 6.7) and the obligations of the Trustee under Section 4.2
and the rights of the Noteholders as beneficiary hereof with respect to the
property so deposited with the Trustee payable to it, and the Trustee, on demand
of and at the expense of the Issuer, shall execute proper instruments
acknowledging satisfaction and discharge of this Indenture with respect to the
Notes, when:

        (a)     the Notes theretofore authenticated and delivered (other than
(i) Notes that have been destroyed, lost or stolen and that have been replaced
or paid as provided in Section 2.6 and (ii) Notes for whose payment money has
theretofore been deposited in trust or segregated and held in trust by the
Issuer and thereafter repaid to the Issuer or discharged from such trust, as
provided in Section 3.3) has been delivered to the Trustee for cancellation;

        (b)     the Issuer has paid or caused to be paid all Secured
Obligations; and

        (c)     the Issuer has delivered to the Trustee and the Noteholders an
Officer’s Certificate meeting the applicable requirements of Section 11.1(a) and
stating that all conditions precedent herein provided for relating to the
satisfaction and discharge of this Indenture have been complied with.

-21-

--------------------------------------------------------------------------------

        SECTION 4.2     Application of Trust Money. All moneys deposited with
the Trustee pursuant to Section 4.1 or Section 4.3hereof shall be held in trust
and applied by it, in accordance with the provisions of the Notes and this
Indenture, to the payment, either directly or through the Note Paying Agent, as
the Trustee may determine, to the Noteholders for the payment or redemption of
which such moneys have been deposited with the Trustee, of all sums due and to
become due thereon for principal and interest; but such moneys need not be
segregated from other funds except to the extent required herein, in the Sale
and Servicing Agreement or in the other Basic Documents or required by law. Any
funds remaining with the Trustee or on deposit in the Pledged Accounts shall be
remitted to the Issuer upon satisfaction by the Issuer of its obligations
hereunder and under the Basic Documents, including without limitation, those
under Section 4.1(c).

        SECTION 4.3     Repayment of Moneys Held by Note Paying Agent. In
connection with the satisfaction and discharge of this Indenture with respect to
the Notes, all moneys then held by the Note Paying Agent other than the Trustee
under the provisions of this Indenture with respect to the Notes shall, upon
demand of the Issuer, be remitted to the Trustee to be held and applied
according to Section 4.2 and thereupon the Note Paying Agent shall be released
from all further liability with respect to such moneys.

ARTICLE V

REMEDIES

        SECTION 5.1     Events of Default.

        (a)     “Event of Default”, wherever used herein, means any one of the
following events (whatever the reason for such Event of Default and whether it
shall be voluntary or involuntary or be effected by operation of law or pursuant
to any judgment, decree or order of any court or any order, rule or regulation
of any administrative or governmental body):

          (i)     default in the payment of any interest on any Note or any
other amount (except principal) due with respect to any Note when the same
becomes due and payable (a payment on the Notes funded from amounts on deposit
in the Reserve Account shall be deemed to be a payment made by the Issuer),
which default continues for a period of two (2) days;


          (ii)     default in the payment of the principal of or any installment
of the principal of any Note when the same becomes due and payable (a payment on
the Notes funded from amounts on deposit in the Reserve Account shall be deemed
to be a payment made by the Issuer);


-22-

--------------------------------------------------------------------------------

          (iii)     default in the observance or performance of any material
covenant or agreement of the Issuer, the Seller, the Originator or the Servicer
(so long as the Servicer is the Originator or an Affiliate thereof) made in any
Basic Document (other than a covenant or agreement, a default in the observance
or performance of which is elsewhere in this Section specifically dealt with and
other than the failure by the Seller, the Originator or the Servicer (so long as
the Servicer is the Originator or an Affiliate thereof), as applicable, to
repurchase any Receivable in accordance with the terms of the Sale and Servicing
Agreement or the Purchase and Sale Agreement, as the case may be), or any
representation or warranty of the Issuer, the Seller, the Originator or the
Servicer (so long as the Servicer is the Originator or an Affiliate thereof)
made in any Basic Document or in any certificate or other writing delivered
pursuant to any Basic Document or in connection therewith (including any
Servicer’s Certificate or any Borrowing Base Certificate) proving to have been
incorrect in any material respect as of the time when the same shall have been
made or deemed to have been made, and such default shall continue or not be
cured within 30 days from written notice by the Trustee or the Holders of at
least 25% of the Outstanding Amount of the Notes to the Issuer, the Seller, the
Originator or the Servicer, as the case may be, or the circumstance or condition
in respect of which such misrepresentation or warranty was incorrect shall not
have been eliminated or otherwise cured within 30 days from written notice by
the Trustee or the Holders of at least 25% of the Outstanding Amount of the
Notes to the Issuer, the Seller, the Originator or the Servicer, as the case may
be; provided that no breach shall be deemed to occur hereunder in respect of any
representation or warranty relating to eligibility of any Receivable on the
Closing Date or any related Funding Date to the extent the Seller and the
Originator, as applicable, have repurchased such Receivable in accordance with
the provisions of the Sale and Servicing Agreement and the Purchase and Sale
Agreement, as applicable;


          (iv)     the failure by the Seller, the Originator or the Servicer (so
long as the Servicer is the Originator or an Affiliate thereof) to repurchase
any Receivable in accordance with the terms of the Sale and Servicing Agreement
or the Purchase and Sale Agreement, as the case may be;


          (v)     an Insolvency Event with respect to the Issuer, the Seller,
the Originator or the Servicer (so long as the Servicer is the Originator or an
Affiliate thereof) shall have occurred;


          (vi)     a Borrowing Base Deficiency shall exist and not be cured
within two (2) Business Days;


          (vii)     the Internal Revenue Service shall file notice of a Lien
pursuant to Section 6323 of the Code with regard to any assets of the Issuer or
any material portion of the assets of the Seller or the Originator and such Lien
shall not have been released within 30 days, or the Pension Benefit Guaranty
Corporation shall file notice of a Lien pursuant to Section 4068 of ERISA with
regard to any of the assets of the Issuer or the Seller or the Originator and
such Lien shall not have been released within 30 days;


          (viii)     (a) any Basic Document or any Lien granted thereunder by
the Issuer, the Originator or the Seller shall (except in accordance with its
terms or except as expressly permitted by the Basic Documents), in whole or in
part, terminate, cease to be effective or cease to be the legally valid, binding
and enforceable obligation of the Issuer, the Originator or the Seller; or (b)
the Issuer, the Originator or the Seller or any other party shall, directly or
indirectly, contest in any manner such effectiveness, validity, binding nature
or enforceability of any Basic Document; or (c) except as expressly permitted by
the Basic Documents, any Lien securing the payment of the Notes shall, in whole
or in part, not be or cease to be a perfected first priority security interest
against the Issuer;


-23-

--------------------------------------------------------------------------------

          (ix)     a Servicer Termination Event shall have occurred;


          (x)     the Issuer or the Seller shall fail to pay any principal of or
premium or interest on any indebtedness having a principal amount of $250,000 or
greater, or the Originator shall fail to pay any principal of or premium or
interest on any indebtedness for borrowed money having a principal amount of
$1,000,000 or greater, in each case, when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) and such failure shall continue after the applicable grace period, if
any, specified in the agreement or instrument relating to such indebtedness; or
any other default under any agreement or instrument relating to any such
indebtedness of the Issuer, the Seller or the Originator, as applicable, or any
other event, shall occur and shall continue after the applicable grace period,
if any, specified in such agreement or instrument if the effect of such default
or event is to accelerate, or to permit the acceleration of, the maturity of
such indebtedness; or any such indebtedness shall be declared to be due and
payable or required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased, or an offer to prepay, redeem,
purchase or defease such indebtedness shall be required to be made, in each
case, prior to the stated maturity thereof;


          (xi)     a notice of termination with respect to the Lockbox Agreement
shall have been delivered, or a termination of the Lockbox Agreement shall have
otherwise occurred, and a replacement Lockbox Bank acceptable to the Noteholders
shall not have executed a Lockbox Agreement in form and substance satisfactory
to the Noteholders within 30 days of such notice or termination;


          (xii)     a Change of Control or a Material Adverse Change shall have
occurred with respect to the Issuer, the Originator or the Seller, as
applicable;


          (xiii)     the Issuer shall become an investment company required to
be registered under the Investment Company Act;


          (xiv)     any final judgment or ruling shall have been rendered
against, or any settlement entered into by, the Originator or any subsidiary
thereof, excluding the Issuer, which judgment, ruling or settlement exceeds, in
the aggregate, $1,000,000 or any final judgment or ruling shall have been
rendered against the Issuer; provided, in either case, that such final judgment,
ruling or settlement shall have remained unpaid, and enforcement thereof shall
have remained unstayed and unbonded, for a period in excess of 60 days from the
date of entry of such judgment or ruling or the date of effectiveness of such
settlement;


          (xv)     the Notes shall cease to be rated at least Baa3 by Moody’s;
or


-24-

--------------------------------------------------------------------------------

          (xvi)     any Hedge Agreement shall fail to be in full force and
effect in accordance with the Basic Documents.


        (b)     The Issuer shall deliver to the Trustee, within five (5)
Business Days after an Executive Officer of the Issuer obtaining knowledge of
the occurrence thereof, written notice in the form of an Officer’s Certificate
of any Event of Default which has occurred or any event which either with the
giving of notice or the lapse of time, or both, would become an Event of Default
under clauses (iii) through (xvi), its status and what action the Issuer is
taking or proposes to take with respect thereto.

        SECTION 5.2     Rights Upon Event of Default. If an Event of Default
shall have occurred and be continuing, the Trustee or Holders of at least a
majority of the Outstanding Amount of the Notes may declare the Notes to be
immediately due and payable at par, together with accrued interest thereon. If
an Event of Default pursuant to Section 5.1(a)(v) hereof has occurred and is
continuing, the Notes shall become immediately due and payable. In addition, if
an Event of Default shall have occurred and be continuing, the Noteholders may
exercise any of the remedies specified in Section 5.4.

        At any time after such declaration of acceleration of maturity has been
made and before a judgment or decree for payment of the money due has been
obtained by the Trustee as hereinafter in this Article V provided, the Holders
of at least a majority of the Outstanding Amount of the Notes may, by written
notice to the Issuer and the Trustee, rescind and annul such declaration and its
consequences if the Issuer has paid or deposited with the Trustee a sum
sufficient to pay:

          (i)     all payments of principal of and interest on the Notes and all
other amounts that would then be due hereunder or upon the Note if the Event of
Default giving rise to such acceleration had not occurred; and


          (ii)     all sums paid or advanced by the Trustee hereunder and the
reasonable compensation, expenses, disbursements and advances of the Trustee and
its agents and counsel; and


          (iii)     all Events of Default, other than the nonpayment of the
principal of the Notes that has become due solely by such acceleration, have
been cured or waived as provided in Section 5.13.


        No such rescission shall affect any subsequent default or impair any
right consequent thereto.

        SECTION 5.3     Collection of Indebtedness and Suits for Enforcement by
Trustee.

        (a)     The Issuer covenants that if an Event of Default described in
Section 5.1(a)(i) or (a)(ii) occurs and is continuing, the Issuer will, upon
demand of the Trustee, pay to it, for the benefit of the Noteholders, the
outstanding principal amount of and interest on the Notes, with interest upon
the overdue principal, and, to the extent payment at such rate of interest shall
be legally enforceable, upon overdue installments of interest, at the Note
Interest Rate and in addition thereto such further amount as shall be sufficient
to cover the costs and expenses of collection, including the reasonable
compensation, expenses, disbursements and advances of the Trustee and its agents
and counsel.

-25-

--------------------------------------------------------------------------------

        (b)     If an Event of Default occurs and is continuing, the Trustee
may, subject to the prior written consent of the Noteholders, and shall, at the
written direction of the Noteholders, proceed to protect and enforce its rights
and the rights of the Noteholders by such appropriate Proceedings as the Trustee
or the Noteholders shall deem most effective to protect and enforce any such
rights, whether for the specific enforcement of any covenant or agreement in
this Indenture or in aid of the exercise of any power granted herein, or to
enforce any other proper remedy or legal or equitable right vested in the
Trustee by this Indenture or by law.

        (c)     In case there shall be pending, relative to the Issuer or any
other obligor upon the Note or any Person having or claiming an ownership
interest in the Trust Estate, proceedings under Title 11 of the United States
Code or any other applicable Federal or state bankruptcy, insolvency or other
similar law, or in case a receiver, assignee or trustee in bankruptcy or
reorganization, liquidator, sequestrator or similar official shall have been
appointed for or taken possession of the Issuer or its property or such other
obligor or Person, or in case of any other comparable judicial proceedings
relative to the Issuer or other obligor upon the Notes, or to the creditors or
property of the Issuer or such other obligor, the Trustee, irrespective of
whether the principal of the Notes shall then be due and payable as therein
expressed or by declaration or otherwise and irrespective of whether the Trustee
shall have made any demand pursuant to the provisions of this Section, shall be
entitled and empowered, by intervention in such Proceedings or otherwise:

          (i)     to file and prove a claim or claims for the whole amount of
principal and interest owing and unpaid in respect of the Notes and to file such
other papers or documents as may be necessary or advisable in order to have the
claims of the Trustee (including any claim for reasonable compensation to the
Trustee and each predecessor Trustee, and their respective agents, attorneys and
counsel, and for reimbursement of all expenses and liabilities incurred, and all
advances made, by the Trustee and each predecessor Trustee, except as a result
of gross negligence, bad faith or willful misconduct) and of the Noteholders
allowed in such Proceedings;


          (ii)     unless prohibited by applicable law and regulations, to vote
on behalf of the Noteholders in any election of a trustee, a standby trustee or
person performing similar functions in any such proceedings;


          (iii)     to collect and receive any moneys or other property payable
or deliverable on any such claims and to distribute all amounts received with
respect to the claims of the Noteholders and of the Trustee on their behalf; and


          (iv)     to file such proofs of claim and other papers or documents as
may be necessary or advisable in order to have the claims of the Trustee or the
Noteholders allowed in any judicial proceedings relative to the Issuer, its
creditors and its property;


and any trustee, receiver, liquidator, custodian or other similar official in
any such proceeding is hereby authorized by the Noteholders to make payments to
the Trustee, and, in the event that the Trustee shall consent to the making of
payments directly to the Noteholders, to pay to the Trustee such amounts as
shall be sufficient to cover reasonable compensation to the Trustee, each
predecessor Trustee and their respective agents, attorneys and counsel, and all
other expenses and liabilities incurred, and all advances made, by the Trustee
and each predecessor Trustee except as a result of gross negligence or bad
faith.

-26-

--------------------------------------------------------------------------------

        (d)     Nothing herein contained shall be deemed to authorize the
Trustee to authorize or consent to or vote for or accept or adopt on behalf of
the Noteholders any plan of reorganization, arrangement, adjustment or
composition affecting the Notes or the rights of the Noteholders or to authorize
the Trustee to vote in respect of the claim of the Noteholders in any such
proceeding except, as aforesaid, to vote for the election of a trustee in
bankruptcy or similar person.

        (e)     All rights of action and of asserting claims under this
Indenture or under the Notes, may be enforced by the Trustee without the
possession of the Notes or the production thereof in any trial or other
Proceedings relative thereto, and any such action or Proceedings instituted by
the Trustee shall be brought in its own name as trustee of an express trust, and
any recovery of judgment, subject to the payment of the expenses, disbursements
and compensation of the Trustee, each predecessor Trustee and their respective
agents and attorneys, shall be for the benefit of the Noteholders.

        (f)     In any Proceedings brought by the Trustee (and also any
proceedings involving the interpretation of any provision of this Indenture or
any other Basic Document), the Trustee shall be held to represent the
Noteholders, and it shall not be necessary to make the Noteholders a party to
any such Proceedings.

        SECTION 5.4     Remedies. If an Event of Default shall have occurred and
be continuing, the Holders of at least a majority of the Outstanding Amount of
the Notes may do one or more of the following (subject to Sections 5.5 and
6.2(e)):

          (i)     institute or direct the Trustee in writing to institute
Proceedings in its own name and as trustee of an express trust for the
collection of all amounts then payable on the Notes or under this Indenture with
respect thereto, whether by declaration or otherwise, enforce any judgment
obtained, and collect from the Issuer and any other obligor upon the Notes
moneys adjudged due;


          (ii)     institute or direct the Trustee in writing to institute
Proceedings from time to time for the complete or partial foreclosure of this
Indenture with respect to the Trust Estate;


          (iii)     exercise or direct the Trustee in writing to exercise any
remedies of a secured party under the UCC and take any other appropriate action
to protect and enforce the rights and remedies of the Trustee and the Issuer
Secured Parties; and


-27-

--------------------------------------------------------------------------------

          (iv)     sell or direct the Trustee in writing to sell the Trust
Estate or any portion thereof or rights or interest therein, at one or more
public or private sales (including, without limitation, the sale of the
Collateral in connection with a securitization thereof) called and conducted in
any manner permitted by law; provided, however, that the Trustee may not sell or
otherwise liquidate the Trust Estate following an Event of Default, other than
an Event of Default described in Section 5.1(i) or (ii), unless (A) the Holders
of 100% of the Outstanding Amount of the Notes consent thereto, (B) the proceeds
of such sale or liquidation distributable to the Noteholders are sufficient to
discharge in full all amounts then due and unpaid upon such Notes for principal
and interest or (C) it is determined that the Trust Estate will not continue to
provide sufficient funds for the payment of principal of and interest on the
Notes as they would have become due if the Notes had not been declared due and
payable, and the Trustee obtains the consent of Holders of 66-2/3% of the
Outstanding Amount of the Notes. In determining such sufficiency or
insufficiency with respect to clause (B) and (C), the Trustee may, but need not,
obtain and conclusively rely upon an opinion of an Independent investment
banking or accounting firm of national reputation as to the feasibility of such
proposed action and as to the sufficiency of the Trust Estate for such purpose.


        SECTION 5.5     Optional Preservation of the Receivables. If the Notes
have been declared to be due and payable under Section 5.2 following an Event of
Default and such declaration and its consequences have not been rescinded and
annulled, the Trustee may, but need not, elect to maintain possession of the
Trust Estate. It is the desire of the parties hereto and the Noteholders that
there be at all times sufficient funds for the payment of principal of and
interest on the Notes, and the Trustee shall take such desire into account when
determining whether or not to maintain possession of the Trust Estate. In
determining whether to maintain possession of the Trust Estate, the Trustee may,
but need not, obtain and conclusively rely upon an opinion of an Independent
investment banking or accounting firm of national reputation as to the
feasibility of such proposed action and as to the sufficiency of the Trust
Estate for such purpose.

        SECTION 5.6     Priorities.

        (a)     Following the acceleration of the Notes pursuant to Section 5.2,
the Available Funds, together with any other amounts on deposit in the Pledged
Accounts, including any money or property collected pursuant to Section 5.4 of
this Indenture shall be applied by the Trustee on the related Payment Date in
the order of priority specified in Section 5.6 of the Sale and Servicing
Agreement.

        (b)     The Trustee may fix a record date and Payment Date for any
payment to Noteholders pursuant to this Section. At least 15 days before such
record date the Issuer shall mail to the Noteholders and the Trustee a notice
that states such record date, the Payment Date and the amount to be paid.

        SECTION 5.7     Limitation of Suits. No Holder of a Note shall have any
right to institute any Proceeding, judicial or otherwise, with respect to this
Indenture, or for the appointment of a receiver or trustee, or for any other
remedy hereunder, unless:

          (i)     such Holder has previously given written notice to the Trustee
of a continuing Event of Default;


-28-

--------------------------------------------------------------------------------

          (ii)     the Holders of not less than 25% of the Outstanding Amount of
the Notes have made a written request to the Trustee to institute such
Proceeding in respect of such Event of Default in its own name as Trustee
hereunder;


          (iii)     such Holder or Holders have offered to the Trustee indemnity
satisfactory to it against the costs, expenses and liabilities to be incurred in
complying with such request;


          (iv)     the Trustee for 60 days after its receipt of such notice,
request and offer of indemnity has failed to institute such Proceedings; and


          (v)     no direction inconsistent with such written request has been
given to the Trustee during such 60-day period by the Holders of at least a
majority of the Outstanding Amount of the Notes; it being understood and
intended that no Holder of a Note shall have any right in any manner whatever by
virtue of, or by availing of, any provision of this Indenture to affect, disturb
or prejudice the rights of any other Holder of a Note or to obtain or to seek to
obtain priority or preference over any other Holder or to enforce any right
under this Indenture, except in the manner herein provided and it being
understood that if the Notes are held solely by the initial Holder or an
Affiliate thereof, such initial Holder or Affiliate may directly institute any
Proceeding, judicial or otherwise, with respect to this Indenture, or for the
appointment of a receiver or trustee, or for any other remedy.


        SECTION 5.8     Unconditional Rights of the Noteholders To Receive
Principal and Interest. Notwithstanding any other provisions of this Indenture,
the Noteholders shall have the right, which is absolute and unconditional, to
receive payment of the principal of and interest, if any, on the Notes on or
after the respective due dates thereof expressed in the Notes or in this
Indenture and to institute suit for the enforcement of any such payment, and
such right shall not be impaired without the consent of the Noteholders.

        SECTION 5.9     Restoration of Rights and Remedies. If the Trustee or
the Noteholders have instituted any Proceeding to enforce any right or remedy
under this Indenture and such Proceeding has been discontinued or abandoned for
any reason or has been determined adversely to the Trustee or to the
Noteholders, then and in every such case the Issuer, the Trustee and the
Noteholders shall, subject to any determination in such Proceeding, be restored
severally and respectively to their former positions hereunder, and thereafter
all rights and remedies of the Trustee and the Noteholders shall continue as
though no such Proceeding had been instituted.

        SECTION 5.10     Rights and Remedies Cumulative. No right or remedy
herein conferred upon or reserved to the Noteholders is intended to be exclusive
of any other right or remedy, and every right and remedy shall, to the extent
permitted by law, be cumulative and in addition to every other right and remedy
given hereunder or now or hereafter existing at law or in equity or otherwise.
The assertion or employment of any right or remedy hereunder, or otherwise,
shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.

-29-

--------------------------------------------------------------------------------

        SECTION 5.11     Delay or Omission Not a Waiver. No delay or omission of
the Noteholders to exercise any right or remedy accruing upon any Default or
Event of Default shall impair any such right or remedy or constitute a waiver of
any such Default or Event of Default or an acquiescence therein. Every right and
remedy given by this Article V or by law to the Trustee or to the Noteholders
may be exercised from time to time, and as often as may be deemed expedient, by
the Trustee or by the Noteholders, as the case may be.

        SECTION 5.12     Control by Noteholders. The Holders of a majority of
the Outstanding Amount of the Notes shall have the right to direct the time,
method and place of conducting any Proceeding for any remedy available to the
Trustee with respect to the Notes or exercising any trust or power conferred on
the Trustee; provided that:

        (a)     such direction shall not be in conflict with any rule of law or
with this Indenture;

        (b)     subject to the express terms of Section 5.4, any direction to
the Trustee to sell or liquidate the Trust Estate shall be by the Holders of
Notes representing not less than 100% of the Outstanding Amount of the Notes;

        (c)     if the conditions set forth in Section 5.5 have been satisfied
and the Trustee elects to retain the Trust Estate pursuant to such Section, then
any direction to the Trustee by Holders of Notes representing less than 100% of
the Outstanding Amount of the Notes to sell or liquidate the Trust Estate shall
be of no force and effect; and

        (d)     the Trustee may take any other action deemed proper by the
Trustee that is not inconsistent with such direction;

        provided, however, that, subject to Section 6.1, the Trustee need not
take any action that it determines might involve it in liability or might
materially adversely affect the rights of any Noteholders not consenting to such
action.

        SECTION 5.13     Waiver of Past Defaults. Prior to the declaration of
the acceleration of the maturity of the Notes as provided in Section 5.2, the
Holders of not less than a majority of the Outstanding Amount of the Notes may
waive any past Default or Event of Default and its consequences except a Default
(a) in payment of principal of or interest on any of the Notes or (b) in respect
of a covenant or provision hereof which cannot be modified or amended without
the consent of the Holder of each Note. In the case of any such waiver, the
Issuer, the Trustee and the Noteholders shall be restored to their former
positions and rights hereunder, respectively; but no such waiver shall extend to
any subsequent or other Default or Event of Default or impair any right
consequent thereto.

        Upon any such waiver, such Default or Event of Default shall cease to
exist and be deemed to have been cured and not to have occurred, and any Event
of Default arising therefrom shall be deemed to have been cured and not to have
occurred, for every purpose of this Indenture; but no such waiver shall extend
to any subsequent or other Default or Event of Default or impair any right
consequent thereto.

        SECTION 5.14     Undertaking for Costs. All parties to this Indenture
agree, and each Noteholder by its acceptance of a Note shall also be deemed to
have agreed, that any court may in its discretion require, in any suit for the
enforcement of any right or remedy under this Indenture, or in any suit against
the Trustee for any action taken, suffered or omitted by it as Trustee, the
filing by any party litigant in such suit of an undertaking to pay the costs of
such suit, and that such court may in its discretion assess reasonable costs,
including reasonable attorneys’fees, against any party litigant in such suit,
having due regard to the merits and good faith of the claims or defenses made by
such party litigant; but the provisions of this Section shall not apply to (a)
any suit instituted by the Trustee, (b) any suit instituted by the Noteholders
holding in the aggregate more than 10% of the Invested Amount of the Notes or
(c) any suit instituted by the Noteholders for the enforcement of the payment of
principal of or interest on the Notes on or after the respective due dates
expressed in the Notes and in this Indenture.

-30-

--------------------------------------------------------------------------------

        SECTION 5.15     Waiver of Stay or Extension Laws. The Issuer covenants
(to the extent that it may lawfully do so) that it will not at any time insist
upon, or plead or in any manner whatsoever, claim or take the benefit or
advantage of, any stay or extension law wherever enacted, now or at any time
hereafter in force, that may affect the covenants or the performance of this
Indenture; and the Issuer (to the extent that it may lawfully do so) hereby
expressly waives all benefit or advantage of any such law, and covenants that it
will not hinder, delay or impede the execution of any power and any right of the
Issuer to take such action shall be suspended.

        SECTION 5.16     Sale of Trust Estate.

        (a)     To the extent permitted by applicable law, the Trustee shall not
in any private sale sell to a third party the Trust Estate, or any portion
thereof unless,

          (i)     the Noteholders consents to or directs the Trustee in writing
to make such sale; or


          (ii)     the proceeds of such sale would be not less than the sum of
all amounts due on the entire unpaid principal amount of the Notes and interest
due or to become due thereon in accordance with Section 5.6 hereof on the
Payment Date next succeeding the date of such sale.


        (b)     For any public sale of the Trust Estate, the Trustee shall have
provided the Noteholders with notice of such sale at least two weeks in advance
of such sale which notice shall specify the date, time and location of such
sale.

        (c)     In connection with a sale of all or any portion of the Trust
Estate:

          (i)     the Noteholders may bid for and purchase the property offered
for sale, and may hold, retain, possess and dispose of such property, and the
Noteholders may, in paying the purchase money therefor, deliver in lieu of cash
any Outstanding Note or claims for interest thereon for credit in the amount
that shall, upon distribution of the net proceeds of such sale, be payable
thereon, and the Notes, in case the amounts so payable thereon shall be less
than the amount due thereon, shall be returned to the Noteholders after being
appropriately stamped to show such partial payment;


-31-

--------------------------------------------------------------------------------

          (ii)     the Trustee shall execute and deliver an appropriate
instrument of conveyance transferring its interest in any portion of the Trust
Estate in connection with a sale thereof; and


          (iii)     the Trustee is hereby irrevocably appointed the agent and
attorney-in-fact of the Issuer to transfer and convey its interest in any
portion of the Trust Estate in connection with a sale thereof, and to take all
action necessary to effect such sale.


        (d)     The method, manner, time, place and terms of any sale of all or
any portion of the Trust Estate shall be commercially reasonable.

        SECTION 5.17     Performance and Enforcement of Certain Obligations.

        (a)     Promptly following a request from the Trustee or the Holders of
at least a majority of the Outstanding Amount of the Notes to do so, the Issuer
shall take all such lawful action as the Trustee or the Noteholders may request
to enable the Issuer to enforce its rights in respect of the performance and
observance by the Seller, the Originator and the Servicer, as applicable, of
each of their obligations to the Issuer under or in connection with the Basic
Documents in accordance with the terms thereof, and to exercise any and all
rights, remedies, powers and privileges lawfully available to the Issuer under
or in connection with the Basic Documents to the extent and in the manner
directed by the Trustee or the Noteholders, including the transmission of
notices of default on the part of the Seller, the Originator or the Servicer
thereunder and the institution of Proceedings to compel or secure performance by
the Seller, the Originator or the Servicer of each of their obligations under
the Basic Documents.

        (b)     If an Event of Default has occurred and is continuing, the
Trustee shall, subject to Section 6.2(e) and at the written direction of the
Holders of at least a majority of the Outstanding Amount of the Notes, exercise
all rights, remedies, powers, privileges and claims of the Issuer against the
Seller, the Originator or the Servicer under or in connection with the Basic
Documents, including the right or power to take any action to compel or secure
performance or observance by the Seller, the Originator or the Servicer of each
of their obligations to the Issuer thereunder and to give any consent, request,
notice, direction, approval, extension or waiver under the Basic Documents, and
any right of the Issuer to take such action shall be suspended.

ARTICLE VI

THE TRUSTEE

        SECTION 6.1     Duties of Trustee.

        (a)     If an Event of Default has occurred and is continuing, the
Trustee shall exercise the rights and powers vested in it by this Indenture and
the other Basic Documents and use the same degree of care and skill in their
exercise as a prudent person would exercise or use under the circumstances in
the conduct of such person’s own affairs.

        (b)     Except during the continuance of an Event of Default:

-32-

--------------------------------------------------------------------------------

          (i)     the Trustee undertakes to perform such duties and only such
duties as are specifically set forth in this Indenture and each of the other
Basic Documents to which it is a party and no implied covenants or obligations
shall be read into this Indenture against the Trustee; and


          (ii)     in the absence of bad faith on its part, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Trustee and conforming to the requirements of this Indenture; however, the
Trustee shall examine the certificates and opinions to determine whether or not
they conform on their face to the requirements of this Indenture.


        (c)     The Trustee may not be relieved from liability for its own
grossly negligent action, its own grossly negligent failure to act or its own
willful misconduct, except that:

          (i)     this paragraph does not limit the effect of paragraph (b) of
this Section;


          (ii)     the Trustee shall not be liable for any error of judgment
made in good faith by a Responsible Officer unless it is proved that the Trustee
was grossly negligent in ascertaining the pertinent facts; and


          (iii)     the Trustee shall not be liable with respect to any action
it takes or omits to take in good faith in accordance with a direction received
by it hereunder.


        (d)     The Trustee shall not be liable for interest on any money
received by it.

        (e)     Money held in trust by the Trustee need not be segregated from
other funds except to the extent required by law or the terms of this Indenture
or the Sale and Servicing Agreement.

        (f)     No provision of this Indenture shall require the Trustee to
expend or risk its own funds or otherwise incur liability, financial or
otherwise, in the performance of any of its duties hereunder or in the exercise
of any of its rights or powers, if it shall have reasonable grounds to believe
that repayment of such funds or indemnity satisfactory to it against such risk
or liability is not reasonably assured to it.

        (g)     Every provision of this Indenture relating to the conduct or
affecting the liability of or affording protection to the Trustee shall be
subject to the provisions of this Section.

        (h)     The Trustee shall permit, upon its receipt of prior written
notice, any representative of the Noteholders, during the Trustee’s normal
business hours, to examine all books of account, records, reports and other
papers of the Trustee relating to the Note, to make copies and extracts
therefrom and to discuss the Trustee’s affairs and actions, as such affairs and
actions relate to the Trustee’s duties with respect to the Note, with the
Trustee’s officers and employees responsible for carrying out the Trustee’s
duties with respect to the Note.

        (i)     The Trustee shall, and hereby agrees that it will, perform all
of the obligations and duties required of it under the Sale and Servicing
Agreement.

-33-

--------------------------------------------------------------------------------

        (j)     Except for actions expressly authorized by this Indenture, the
Trustee shall take no action reasonably likely to impair the security interests
created or existing under any Receivable or Financed Equipment or to impair the
value of any Receivable or Financed Equipment.

        SECTION 6.2     Rights of Trustee. Subject to Section 6.1 and this
Section 6.2, the Trustee shall be fully protected and shall incur no liability
to the Issuer or the Noteholders in relying upon the accuracy, acting in
reliance upon the contents, and assuming the genuineness of any notice, demand,
certificate, signature, instrument or other document reasonably believed by the
Trustee to be genuine and to have been duly executed by the appropriate
signatory.

        (a)     Before the Trustee acts or refrains from acting, it may require
an Officer’s Certificate and/or an Opinion of Counsel. Subject to Section
6.1(b), the Trustee shall not be liable for any action it takes or omits to take
in good faith in reliance on the Officer’s Certificate and/or an Opinion of
Counsel.

        (b)     The Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys or a custodian or nominee, and the Trustee shall not be responsible
for any misconduct or negligence on the part of, or for the supervision of the
Servicer, the Backup Servicer or any other such agent, attorney, custodian or
nominee appointed with due care by it hereunder.

        (c)     The Trustee shall not be liable for any action it takes or omits
to take in good faith which it believes to be authorized or within its rights or
powers; provided, however, that the Trustee’s conduct does not constitute
willful misconduct, gross negligence or bad faith.

        (d)     The Trustee may consult with counsel, and the advice or opinion
of counsel with respect to legal matters relating to this Indenture and the
Notes shall be full and complete authorization and protection from liability in
respect to any action taken, omitted or suffered by it hereunder in good faith
and in accordance with the advice or opinion of such counsel.

        (e)     The Trustee shall be under no obligation to institute, conduct
or defend any litigation under this Indenture or in relation to this Indenture,
at the request, order or direction of the Noteholders, pursuant to the
provisions of this Indenture, unless the Noteholders shall have offered to the
Trustee security or indemnity satisfactory to it against the costs, expenses and
liabilities that may be incurred therein or thereby.

        (f)     The Trustee shall not be bound to make any investigation into
the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, approval, bond or
other paper or document, unless requested in writing to do so by the
Noteholders; provided, however, that if the payment within a reasonable time to
the Trustee of the costs, expenses or liabilities likely to be incurred by it in
the making of such investigation is, in the opinion of the Trustee, not
reasonably assured to the Trustee by the security afforded to it by the terms of
this Indenture or the Sale and Servicing Agreement, the Trustee may require
indemnity satisfactory to it against such cost, expense or liability as a
condition to so proceeding; the reasonable expense of every such examination
shall be paid by the Person making such request, or, if paid by the Trustee,
shall be reimbursed by the Person making such request upon demand.

-34-

--------------------------------------------------------------------------------

        (g)     Except as expressly provided in the Basic Documents in respect
of written standing investment or reinvestment instructions, the Trustee shall
have no obligation to invest and reinvest any cash held by it in the absence of
timely and specific written investment direction from the Issuer or the
Servicer. In no event shall the Trustee be liable for investment losses incurred
in respect of any Pledged Account. The Trustee shall have no liability in
respect of losses incurred as a result of the liquidation of any investment
prior to its stated maturity or the failure of the Issuer to provide timely
written investment directions.

        (h)     Anything in this Indenture to the contrary notwithstanding, in
no event shall the Trustee be liable for special, indirect or consequential loss
or damage of any kind whatsoever (including but not limited to lost profits),
even if the Trustee has been advised of the likelihood of such loss or damage
and regardless of the form of action.

        SECTION 6.3     Individual Rights of Trustee. The Trustee in its
individual or any other capacity may become the owner or pledgee of the Notes
and may otherwise deal with the Issuer or its Affiliates with the same rights it
would have if it were not the Trustee. Any Note Paying Agent, Note Registrar,
co-registrar or co-paying agent may do the same with like rights. However, the
Trustee must comply with Section 6.11.

        SECTION 6.4     Trustee’s Disclaimer. The Trustee shall not be
responsible for and makes no representation as to the validity, sufficiency or
adequacy of this Indenture, the Trust Estate, the Collateral or the Notes, it
shall not be accountable for the Issuer’s use of the proceeds from the Notes,
and it shall not be responsible for any statement of the Issuer in the Indenture
or in any document issued in connection with the sale of the Notes or in the
Notes other than the Trustee’s certificate of authentication.

        SECTION 6.5     Notice of Defaults. If an Event of Default occurs and is
continuing and if it is either known by, or written notice of the existence
thereof has been delivered to, a Responsible Officer of the Trustee, the Trustee
shall mail to the Noteholders notice of the Event of Default within three (3)
Business Days after such knowledge or notice occurs. Except in the case of a
Event of Default in payment of principal of or interest on the Notes (including
payments pursuant to the mandatory redemption provisions of the Notes, if any),
the Trustee may withhold the notice if and so long as a Responsible Officer in
good faith determines that withholding the notice is in the interests of the
Noteholders.

        SECTION 6.6     Reports by Trustee to the Noteholders, etc. The Trustee
shall on behalf of the Issuer deliver to the Noteholders such information as may
be reasonably requested to enable each Holder to prepare its Federal and state
income tax returns. At the request of the Issuer, the Trustee shall deliver to
the Issuer and the Originator such information as may be reasonably requested to
enable the Issuer and the Originator to prepare their respective Federal and
state income tax returns.

        SECTION 6.7     Compensation and Indemnity.

-35-

--------------------------------------------------------------------------------

        (a)     Pursuant to and subject to the limitations of the Sale and
Servicing Agreement, the Issuer shall pay to the Trustee from time to time
compensation for its services in accordance with a separate fee letter between
the Issuer and the Trustee. The Trustee’s compensation shall not be limited by
any law on compensation of a trustee of an express trust. The Issuer shall
reimburse the Trustee, pursuant to and subject to the limitations of the Sale
and Servicing Agreement, for all reasonable out-of-pocket expenses incurred or
made by it, including costs of collection, in addition to the compensation for
its services. Such expenses shall include the reasonable compensation and
expenses, disbursements and advances of the Trustee’s agents, counsel,
accountants and experts. The Issuer shall or shall cause the Servicer to
indemnify the Trustee against any and all loss, liability or expense incurred by
the Trustee without willful misfeasance, gross negligence or bad faith on its
part arising out of or in connection with the acceptance or the administration
of this trust and the performance of its duties hereunder and under the other
Basic Documents, including the costs and expenses of defending itself against
any claim or liability in connection therewith. The Trustee shall notify the
Issuer and the Servicer promptly of any claim for which it may seek indemnity.
Failure by the Trustee to so notify the Issuer and the Servicer shall not
relieve the Issuer of its obligations hereunder or the Servicer of its
obligations under Article XII of the Sale and Servicing Agreement. The Trustee
may have separate counsel and the Issuer shall or shall cause the Servicer to
pay the reasonable fees and expenses of such counsel. Neither the Issuer nor the
Servicer need reimburse any expense or indemnify against any loss, liability or
expense incurred by the Trustee through the Trustee’s own willful misconduct,
gross negligence or bad faith.

        (b)     The Issuer’s payment obligations to the Trustee pursuant to this
Section shall survive the discharge of this Indenture and the earlier
resignation or removal of the Trustee. When the Trustee incurs expenses after
the occurrence of a Default specified in Section 5.1(a)(v) with respect to the
Issuer, the expenses are intended to constitute expenses of administration under
Title 11 of the United States Code or any other applicable Federal or state
bankruptcy, insolvency or similar law. Notwithstanding anything else set forth
in this Indenture or the other Basic Documents, the recourse of the Trustee
hereunder and under the other Basic Documents shall be to the Trust Estate only
and specifically shall not be recourse to the other assets of the Issuer or the
assets of the Noteholders.

        SECTION 6.8     Replacement of Trustee. The Issuer may, with the consent
of the Holders of at least a majority of the Outstanding Amount of the Notes,
and shall remove the Trustee at the request of the Holders of at least a
majority of the Outstanding Amount of the Notes or if:

          (i)     the Trustee fails to comply with Section 6.11 or the Trustee
fails to perform any other material covenant or agreement of the Trustee set
forth in the Basic Documents to which the Trustee is a party and such failure
continues for 45 days after written notice of such failure from the Noteholders;


          (ii)     an Insolvency Event with respect to the Trustee occurs; or


          (iii)     the Trustee otherwise becomes incapable of acting.


-36-

--------------------------------------------------------------------------------

        If the Trustee resigns or is removed or if a vacancy exists in the
office of Trustee for any reason (the Trustee in such event being referred to
herein as the retiring Trustee), the Issuer shall promptly appoint a successor
Trustee acceptable to the Noteholders. If the Issuer fails to appoint such a
successor Trustee, the Noteholders may appoint a successor Trustee.

        A successor Trustee shall deliver a written acceptance of its
appointment to the retiring Trustee, the Noteholders and the Issuer, whereupon,
the resignation or removal of the retiring Trustee shall become effective, and
the successor Trustee shall have all the rights, powers and duties of the
retiring Trustee under this Indenture, subject to satisfaction of the Rating
Agency Condition. The retiring Trustee shall promptly transfer all property held
by it as Trustee to the successor Trustee.

        If a successor Trustee does not take office within 60 days after the
retiring Trustee resigns or is removed, the retiring Trustee, the Issuer or the
Holders of a majority in Outstanding Amount of the Notes may petition any court
of competent jurisdiction for the appointment of a successor Trustee.

        Any resignation or removal of the Trustee and appointment of a successor
Trustee pursuant to any of the provisions of this Section shall not become
effective until acceptance of appointment by the successor Trustee pursuant to
Section 6.8.

        Notwithstanding the replacement of the Trustee pursuant to this Section,
the Issuer’s and the Servicer’s obligations under Section 6.7 shall continue for
the benefit of the retiring Trustee.

        SECTION 6.9     Successor Trustee by Merger.

        (a)     If the Trustee consolidates with, merges or converts into, or
transfers all or substantially all its corporate trust business or assets to,
another corporation or banking association, the resulting, surviving or
transferee corporation without any further act shall be the successor Trustee.
The Trustee shall provide the Rating Agencies written notice of any such
transaction.

        (b)     In case at the time such successor or successors to the Trustee
by merger, conversion or consolidation shall succeed to the trusts created by
this Indenture the Note shall have been authenticated but not delivered, any
such successor to the Trustee may adopt the certificate of authentication of any
predecessor trustee, and deliver the Note so authenticated; and in case at that
time the Notes shall not have been authenticated, any successor to the Trustee
may authenticate the Notes either in the name of any predecessor hereunder or in
the name of the successor to the Trustee; and in all such cases such
certificates shall have the full force which it is anywhere in the Notes or in
this Indenture provided that the certificate of the Trustee shall have.

        SECTION 6.10     Appointment of Co-Trustee or Separate Trustee.
Notwithstanding any other provisions of this Indenture, at any time, for the
purpose of meeting any legal requirement of any jurisdiction in which any part
of the Trust Estate may at the time be located, the Trustee with the consent of
the Noteholders shall have the power and may execute and deliver all instruments
to appoint one or more Persons to act as a co-trustee or co-trustees, or
separate trustee or separate trustees, of all or any part of the Trust Estate,
and to vest in such Person or Persons, in such capacity and for the benefit of
the Noteholders, such title to the Trust Estate, or any part thereof, and,
subject to the other provisions of this Section, such powers, duties,
obligations, rights and trusts as the Trustee may consider necessary or
desirable. No co-trustee or separate trustee hereunder shall be required to meet
the terms of eligibility as a successor trustee under Section 6.11 and no notice
to the Noteholders of the appointment of any co-trustee or separate trustee
shall be required under Section 6.8 hereof.

-37-

--------------------------------------------------------------------------------

        (a)     Every separate trustee and co-trustee shall, to the extent
permitted by law, be appointed and act subject to the following provisions and
conditions:

          (i)     all rights, powers, duties and obligations conferred or
imposed upon the Trustee shall be conferred or imposed upon and exercised or
performed by the Trustee and such separate trustee or co-trustee jointly (it
being understood that such separate trustee or co-trustee is not authorized to
act separately without the Trustee joining in such act), except to the extent
that under any law of any jurisdiction in which any particular act or acts are
to be performed the Trustee shall be incompetent or unqualified to perform such
act or acts, in which event such rights, powers, duties and obligations
(including the holding of title to the Trust or any portion thereof in any such
jurisdiction) shall be exercised and performed singly by such separate trustee
or co-trustee, but solely at the direction of the Trustee;


          (ii)     no trustee hereunder shall be personally liable by reason of
any act or omission of any other trustee hereunder, including acts or omissions
of predecessor or successor trustees; and


          (iii)     the Trustee may at any time accept the resignation of or
remove any separate trustee or co-trustee.


        (b)     Any notice, request or other writing given to the Trustee shall
be deemed to have been given to each of the then separate trustees and
co-trustees, as effectively as if given to each of them. Every instrument
appointing any separate trustee or co-trustee shall refer to this Indenture and
the conditions of this Article VI. Each separate trustee and co-trustee, upon
its acceptance of the trusts conferred, shall be vested with the estates or
property specified in its instrument of appointment, either jointly with the
Trustee or separately, as may be provided therein, subject to all the provisions
of this Indenture, specifically including every provision of this Indenture
relating to the conduct of, affecting the liability of, or affording protection
to, the Trustee. Every such instrument shall be filed with the Trustee.

        (c)     Any separate trustee or co-trustee may at any time constitute
the Trustee, its agent or attorney-in-fact with full power and authority, to the
extent not prohibited by law, to do any lawful act under or in respect of this
Indenture on its behalf and in its name. If any separate trustee or co-trustee
shall die, dissolve, become insolvent, become incapable of acting, resign or be
removed, all of its estates, properties, rights, remedies and trusts shall
invest in and be exercised by the Trustee, to the extent permitted by law,
without the appointment of a new or successor trustee.

-38-

--------------------------------------------------------------------------------

        SECTION 6.11     Eligibility; Disqualification. The Trustee shall have a
combined capital and surplus of at least $50,000,000 as set forth in its most
recent published annual report of condition and subject to supervision or
examination by federal or state authorities; and having a rating, both with
respect to long-term and short-term unsecured obligations, of not less than
investment grade by the Rating Agencies. The Trustee shall provide copies of
such reports to the Noteholders and the Issuer upon request.

        SECTION 6.12     Appointment and Powers. Subject to the terms and
conditions hereof, the Issuer and the Noteholders hereby appoint JPMorgan Chase
Bank, National Association as the Trustee with respect to the Collateral, and
JPMorgan Chase Bank, National Association hereby accepts such appointment and
agrees to act as Trustee with respect to the Collateral for the Noteholders, to
maintain custody and possession of such Collateral (except as otherwise provided
hereunder) and to perform the other duties of the Trustee in accordance with the
provisions of this Indenture and the other Basic Documents. The Noteholders
hereby authorize the Trustee to take such action on their behalf, and to
exercise such rights, remedies, powers and privileges hereunder, as the
Noteholders may direct and as are specifically authorized to be exercised by the
Trustee by the terms hereof, together with such actions, rights, remedies,
powers and privileges as are reasonably incidental thereto. The Trustee shall
act upon and in compliance with the written instructions of the Noteholders
delivered pursuant to this Indenture promptly following receipt of such written
instructions; provided that the Trustee shall not act in accordance with any
instructions (i) which are not authorized by, or in violation of the provisions
of, this Indenture, (ii) which are in violation of any applicable law, rule or
regulation or (iii) for which the Trustee has requested but not received
indemnity satisfactory to it.

        SECTION 6.13     Performance of Duties. The Trustee shall have no duties
or responsibilities except those expressly set forth in this Indenture and the
other Basic Documents to which the Trustee is a party or as directed by the
Noteholders in accordance with this Indenture. The Trustee shall not be required
to take any discretionary actions hereunder except at the written direction of
the Noteholders in accordance with this Indenture and as provided in Section
5.12. The Trustee shall, and hereby agrees that it will, perform all of the
duties and obligations required of it under the Sale and Servicing Agreement.

        SECTION 6.14     Representations and Warranties of the Trustee. The
Trustee represents and warrants to the Issuer and to the Noteholders as follows:

        (a)     The Trustee is a national banking association, duly organized,
validly existing and in good standing under the laws of the United States and is
duly authorized and licensed under applicable law to conduct its business as
presently conducted.

        (b)     The Trustee has all requisite right, power and authority to
execute and deliver this Indenture and to perform all of its duties as Trustee
hereunder.

        (c)     The execution and delivery by the Trustee of this Indenture and
the other Basic Documents to which it is a party, and the performance by the
Trustee of its duties hereunder and thereunder, have been duly authorized by all
necessary corporate proceedings.

-39-

--------------------------------------------------------------------------------

        (d)     The Trustee has duly executed and delivered this Indenture and
each other Basic Document to which it is a party, and each of this Indenture and
each such other Basic Document constitutes the legal, valid and binding
obligation of the Trustee, enforceable against the Trustee in accordance with
its terms, except as (i) such enforceability may be limited by bankruptcy,
insolvency, reorganization and similar laws relating to or affecting the
enforcement of creditors’ rights generally and (ii) the availability of
equitable remedies may be limited by equitable principles of general
applicability.

        SECTION 6.15     Waiver of Setoffs. The Trustee hereby expressly waives
any and all rights of setoff that the Trustee may otherwise at any time have
under applicable law with respect to any Pledged Account and agrees that amounts
in the Pledged Accounts shall at all times be held and applied solely in
accordance with the provisions hereof.

ARTICLE VII

[RESERVED]

ARTICLE VIII

COLLECTION OF MONEY AND RELEASES OF TRUST ESTATE

        SECTION 8.1     Collection of Money. Except as otherwise expressly
provided herein and subject to the terms hereof, the Trustee may demand payment
or delivery of, and shall receive and collect, directly and without intervention
or assistance of any fiscal agent or other intermediary, all money and other
property payable to or receivable by the Trustee pursuant to and in accordance
with this Indenture and the Sale and Servicing Agreement. The Trustee shall
apply all such money received by it as provided in this Indenture and the Sale
and Servicing Agreement. Except as otherwise expressly provided in this
Indenture or in the Sale and Servicing Agreement, if any default occurs in the
making of any payment or performance under any agreement or instrument that is
part of the Trust Estate, the Trustee may take such action as may be appropriate
to enforce such payment or performance, including the institution and
prosecution of appropriate Proceedings. Any such action shall be without
prejudice to any right to claim a Default or Event of Default under this
Indenture and any right to proceed thereafter as provided in Article V.

        SECTION 8.2     Release of Trust Estate.

        (a)     Subject to the payment of its fees and expenses pursuant to
Section 6.7, the Trustee may, and when required by the provisions of this
Indenture shall, execute instruments to release property from the lien of this
Indenture, in a manner and under circumstances that are not inconsistent with
the provisions of this Indenture. No party relying upon an instrument executed
by the Trustee as provided in this Article VIII shall be bound to ascertain the
Trustee’s authority, inquire into the satisfaction of any conditions precedent
or see to the application of any moneys.

        (b)     The Trustee shall, at such time as there is no Note outstanding
and all sums due the Trustee pursuant to Section 6.7 and the other Secured
Parties have been paid, release any remaining portion of the Trust Estate that
secured the Note from the lien of this Indenture and release to the Issuer or
any other Person entitled thereto any funds then on deposit in the Pledged
Accounts. The Trustee shall release property from the lien of this Indenture
pursuant to this Section 8.2(b) only upon receipt of an Issuer Request
accompanied by an Officer’s Certificate, a copy of each of which shall also be
delivered to the Noteholders.

-40-

--------------------------------------------------------------------------------

        SECTION 8.3     Opinion of Counsel. Unless the Trustee otherwise
consents, the Trustee shall receive at least four days’notice when requested by
the Issuer to take any action pursuant to Section 8.2(a), accompanied by copies
of any instruments involved, and the Trustee may also require as a condition to
such action, an Opinion of Counsel in form and substance satisfactory to the
Trustee, stating the legal effect of any such action, outlining the steps
required to complete the same, and concluding that all conditions precedent to
the taking of such action have been complied with. Counsel rendering any such
opinion may rely, without independent investigation, on the accuracy and
validity of any certificate or other instrument delivered to the Trustee in
connection with any such action.

ARTICLE IX

SUPPLEMENTAL INDENTURES

        SECTION 9.1     Supplemental Indentures Without Consent of Noteholders.
With the prior written consent of the Holders of not less than a majority of the
Outstanding Amount of the Notes and subject to the satisfaction of the Rating
Agency Condition, as evidenced to the Trustee, the Issuer and the Trustee, when
authorized by an Issuer Order, at any time and from time to time, may enter into
one or more indentures supplemental hereto, in form satisfactory to the Trustee,
for any purpose; provided, however, that no such supplemental indenture shall,
without the consent of the Holder of each Outstanding Note affected thereby:

        (a)     change the date of payment of any installment of principal of or
interest on any Note, or reduce the principal amount thereof or the interest
rate thereon, change the provision of this Indenture relating to the application
of collections on, or the proceeds of the sale of, the Trust Estate to payment
of principal of or interest on the Notes, or change any place of payment where,
or the coin or currency in which, any Note or the interest thereon is payable,
or impair the right to institute suit for the enforcement of the provisions of
this Indenture requiring the application of funds available therefor, as
provided in Article V, to the payment of any such amount due on the Notes on or
after the respective due dates thereof;

        (b)     reduce the percentage of the Outstanding Amount of the Notes,
the consent of the Holders of which is required for any such supplemental
indenture, or the consent of the Holders of which is required for any waiver of
compliance with certain provisions of this Indenture or certain defaults
hereunder and their consequences provided for in this Indenture;

        (c)     modify or alter the exceptions to the definition of the term
“Outstanding”;

        (d)     reduce the percentage of the Outstanding Amount of the Notes
required to direct the Trustee to direct the Issuer to sell or liquidate the
Trust Estate pursuant to Section 5.4;

-41-

--------------------------------------------------------------------------------

        (e)     modify any provision of this Section except to increase any
percentage specified herein or to provide that certain additional provisions of
this Indenture or the Basic Documents cannot be modified or waived without the
consent of the Holder of each Outstanding Note affected thereby;

        (f)     modify any of the provisions of this Indenture in such manner as
to affect the calculation of the amount of any payment of interest or principal
due on any Note on any Payment Date (including the calculation of any of the
individual components of such calculation) or to affect the rights of the
Holders of Notes to the benefit of any provisions for the mandatory redemption
of the Notes contained herein; or

        (g)     permit the creation of any lien ranking prior to or on a parity
with the lien of this Indenture with respect to any part of the Trust Estate or,
except as otherwise permitted or contemplated in the Basic Documents, terminate
the lien of this Indenture on any property at any time subject hereto or deprive
the Holder of any Note of the security provided by the lien of this Indenture.

        The Trustee is hereby authorized to join in the execution of any such
supplemental indenture and to make any further appropriate agreements and
stipulations that may be therein contained.

        Unless otherwise specified by the Noteholders, it shall not be necessary
for any Act of the Noteholders under this Section to approve the particular form
of any proposed supplemental indenture, but it shall be sufficient if such Act
shall approve the substance thereof.

        Promptly after the execution by the Issuer and the Trustee of any
supplemental indenture pursuant to this Section, the Trustee shall mail to the
Noteholders a notice setting forth in general terms the substance of such
supplemental indenture. Any failure of the Trustee to mail such notice, or any
defect therein, shall not, however, in any way impair or affect the validity of
any such supplemental indenture.

        SECTION 9.2     Execution of Supplemental Indentures. In executing, or
permitting the additional trusts created by, any supplemental indenture
permitted by this Article IX or the modifications thereby of the trusts created
by this Indenture, the Trustee shall be entitled to receive, and subject to
Sections 6.1 and 6.2, shall be fully protected in relying upon, an Opinion of
Counsel stating that the execution of such supplemental indenture is authorized
or permitted by this Indenture. The Trustee may, but shall not be obligated to,
enter into any such supplemental indenture that affects the Trustee’s own
rights, duties, liabilities or immunities under this Indenture or otherwise.

        SECTION 9.3     Effect of Supplemental Indenture. Upon the execution of
any supplemental indenture pursuant to the provisions hereof, this Indenture
shall be and be deemed to be modified and amended in accordance therewith, and
the respective rights, limitations of rights, obligations, duties, liabilities
and immunities under this Indenture of the Trustee, the Issuer and the
Noteholders shall thereafter be determined, exercised and enforced hereunder
subject in all respects to such modifications and amendments, and all the terms
and conditions of any such supplemental indenture shall be and be deemed to be
part of the terms and conditions of this Indenture for any and all purposes.

-42-

--------------------------------------------------------------------------------

ARTICLE X

REPAYMENT AND PREPAYMENT OF NOTES

        SECTION 10.1     Repayment of the Notes; Optional Prepayment of the
Notes; Reductions of Maximum Invested Amount. If the Facility Termination Date
is determined in accordance with subsection (I) of the definition thereof, the
outstanding principal balance of the Notes and all accrued and unpaid interest
thereon will be amortized and shall be payable in full by the Final Scheduled
Payment Date. If the Facility Termination Date is determined in accordance with
subsection (II) of the definition thereof, such Facility Termination Date will
result in immediate acceleration of the Notes pursuant to Section 5.2 hereof. If
the Facility Termination Date is determined in accordance with subsection (III)
of the definition thereof, the outstanding principal balance of the Notes and
all accrued and unpaid interest thereon will be amortized and shall be payable
in full by the third Payment Date following the relevant anniversary of the
Closing Date. The Issuer shall notify the Trustee of the occurrence of the
Facility Termination Date pursuant to subsection (II) or (III) of the definition
thereof. The Issuer may, at its option, prepay the Invested Amount of the Notes,
in whole or in part, at any time and without premium or penalty on any Business
Day (such day the “Prepayment Date”) in accordance with Section 10.2.
Simultaneous with any such prepayment, the Issuer shall pay all accrued and
unpaid interest on the Invested Amount to be prepaid. The Issuer may, in
accordance with Section 2.02 of the Note Purchase Agreement, elect to reduce the
Maximum Invested Amount. Simultaneous with the effectiveness of any such
reduction, the Issuer shall (i) prepay the Invested Amount such that, after
giving effect to such reduction, the Invested Amount does not exceed the Maximum
Invested Amount as so reduced and the Borrowing Base Deficiency is zero, and
(ii) pay all accrued and unpaid interest on the Invested Amount being prepaid.

        SECTION 10.2     Notice of Prepayment. Notice of the prepayment of the
Notes shall be given, upon the direction of the Issuer, by the Trustee by
facsimile transmission, courier or first class mail, postage prepaid, mailed,
faxed or couriered not less than five (5) days prior to the related Prepayment
Date, to the Noteholders. All notices of prepayment shall state (i) the
Prepayment Date, (ii) the Invested Amount to be prepaid, and (iii) the accrued
and unpaid interest on the Invested Amount to be prepaid. Failure to give notice
of prepayment, or any defect therein, to the Noteholders shall not impair or
affect the validity of such prepayment.

        SECTION 10.3     General Procedures. The Invested Amount of the Notes
shall not be considered reduced by any allocation, setting aside or distribution
of any portion of the Available Funds unless such Available Funds shall have
been actually paid to the Noteholders. The Invested Amount of the Notes shall
not be considered repaid by any distribution of any portion of the Available
Funds if at any time such distribution is rescinded or must otherwise be
returned for any reason, in which event, if such amount has been returned by the
Noteholders, such principal and/or interest shall be reinstated in an amount
equal to the amount returned by the Noteholders. No provision of this Indenture
shall require the payment or permit the collection of interest in excess of the
maximum permitted by applicable law.

-43-

--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

        SECTION 11.1     Compliance Certificates and Opinions, etc. Except as
set forth herein, upon any application or request by the Issuer to the Trustee
to take any action under any provision of this Indenture (other than any request
by the Issuer for an Advance), the Issuer shall, upon the Trustee’s request,
furnish to the Trustee, with a copy of each to the Noteholders, (i) an Officer’s
Certificate stating that all conditions precedent, if any, provided for in this
Indenture relating to the proposed action have been complied with, and (ii) an
Opinion of Counsel stating that in the opinion of such counsel all such
conditions precedent, if any, have been complied with, except that, in the case
of any such application or request as to which the furnishing of such documents
is specifically required by any provision of this Indenture, no such additional
certificate or opinion need be furnished.

        Every certificate or opinion with respect to compliance with a condition
or covenant provided for in this Indenture shall include:

          (i)     a statement that each signatory of such certificate or opinion
has read or has caused to be read such covenant or condition and the definitions
herein relating thereto;


          (ii)     a brief statement as to the nature and scope of the
examination or investigation upon which the statements or opinions contained in
such certificate or opinion are based;


          (iii)     a statement that, in the opinion of each such signatory,
such signatory has made such examination or investigation as is necessary to
enable such signatory, to express an informed opinion as to whether or not such
covenant or condition has been complied with; and


          (iv)     a statement as to whether, in the opinion of each such
signatory, such condition or covenant has been complied with.


        (b)     Other than with respect to Dollars, prior to the deposit of any
Collateral or other property or securities with the Trustee that is to be made
the basis for the release of any property or securities subject to the lien of
this Indenture, the Issuer shall, in addition to any obligation imposed in
Section 11.1(a) or elsewhere in this Indenture, furnish to the Trustee, with a
copy thereof to the Noteholders, an Officer’s Certificate certifying or stating
the opinion of each person signing such certificate as to the fair value (on the
date of such deposit) to the Issuer of the Collateral or other property or
securities to be so deposited.

        (c)     Other than with respect to the release of any Purchased
Receivables or Liquidated Receivables or the release of any Receivables upon a
mandatory or partial prepayment of the Notes pursuant to Section 10.1 and except
as otherwise contemplated by the Basic Documents, whenever any property or
securities are to be released from the lien of this Indenture, the Issuer shall
also furnish to the Trustee, with a copy thereof to the Noteholders, an
Officer’s Certificate certifying or stating the opinion of each person signing
such certificate as to the fair value (within 90 days of such release) of the
property or securities proposed to be released and stating that in the opinion
of such person the proposed release will not impair the security under this
Indenture in contravention of the provisions hereof.

-44-

--------------------------------------------------------------------------------

        (d)     Notwithstanding Section 2.10 or any provision of this Section,
the Issuer may (A) collect, liquidate, sell or otherwise dispose of Receivables
as and to the extent permitted or required by the Basic Documents and (B) make
cash payments out of the Pledged Accounts as and to the extent permitted or
required by the Basic Documents.

        SECTION 11.2     Form of Documents Delivered to Trustee. In any case
where several matters are required to be certified by, or covered by an opinion
of, any specified Person, it is not necessary that all such matters be certified
by, or covered by the opinion of, only one such Person, or that they be so
certified or covered by only one document, but one such Person may certify or
give an opinion with respect to some matters and one or more other such Persons
as to other matters, and any such Person may certify or give an opinion as to
such matters in one or several documents.

        (a)     Any certificate or opinion of an Authorized Officer of the
Issuer may be based, insofar as it relates to legal matters, upon a certificate
or opinion of, or representations by, counsel, unless such officer knows, or in
the exercise of reasonable care should know, that the certificate or opinion or
representations with respect to the matters upon which his or her certificate or
opinion is based are erroneous. Any such certificate of an Authorized Officer or
Opinion of Counsel may be based, insofar as it relates to factual matters, upon
a certificate or opinion of, or representations by, an officer or officers of
the Servicer, the Seller, the Originator or the Issuer, stating that the
information with respect to such factual matters is in the possession of the
Servicer, the Seller, the Originator or the Issuer, unless such counsel knows,
or in the exercise of reasonable care should know, that the certificate or
opinion or representations with respect to such matters are erroneous.

        (b)     Where any Person is required to make, give or execute two or
more applications, requests, consents, certificates, statements, opinions or
other instruments under this Indenture, they may, but need not, be consolidated
and form one instrument.

        (c)     Whenever in this Indenture, in connection with any application
or certificate or report to the Trustee, it is provided that the Issuer shall
deliver any document as a condition of the granting of such application, or as
evidence of the Issuer’s compliance with any term hereof, it is intended that
the truth and accuracy, at the time of the granting of such application or at
the effective date of such certificate or report (as the case may be), of the
facts and opinions stated in such document shall in such case be conditions
precedent to the right of the Issuer to have such application granted or to the
sufficiency of such certificate or report. The foregoing shall not, however, be
construed to affect the Trustee’s right to rely upon the truth and accuracy of
any statement or opinion contained in any such document as provided in Article
VI.

        SECTION 11.3     Acts of the Noteholders. Any request, demand,
authorization, direction, notice, consent, waiver or other action provided by
this Indenture to be given or taken by the Noteholders may be embodied in and
evidenced by one or more instruments of substantially similar tenor signed by
the Noteholders in person or by agents duly appointed in writing; and except as
herein otherwise expressly provided such action shall become effective when such
instrument or instruments are delivered to the Trustee, and, where it is hereby
expressly required, to the Issuer. Such instrument or instruments (and the
action embodied therein and evidenced thereby) are herein sometimes referred to
as the “Act” of the Noteholders signing such instrument or instruments. Proof of
execution of any such instrument or of a writing appointing any such agent shall
be sufficient for any purpose of this Indenture and (subject to Section 6.1)
conclusive in favor of the Trustee and the Issuer, if made in the manner
provided in this Section.

-45-

--------------------------------------------------------------------------------

        (a)     The fact and date of the execution by any person of any such
instrument or writing may be proved in any customary manner of the Trustee.

        (b)     The ownership of the Notes shall be proved by the Note Register.

        (c)     Any request, demand, authorization, direction, notice, consent,
waiver or other action by the Holder of any Notes shall bind the Holder of any
Note issued upon the registration thereof or in exchange therefor or in lieu
thereof, in respect of anything done, omitted or suffered to be done by the
Trustee or the Issuer in reliance thereon, whether or not notation of such
action is made upon the Note.

        SECTION 11.4     Notices, etc., to Trustee, Issuer, Noteholders and
Rating Agencies. Any request, demand, authorization, direction, notice, consent,
waiver or Act of the Noteholders or other documents provided or permitted by
this Indenture to be made upon, given or furnished to or filed with, the
Trustee, the Issuer, the Noteholders or the Rating Agencies shall be given in
the manner set forth in the Sale and Servicing Agreement.

        SECTION 11.5     Waiver. Where this Indenture provides for notice in any
manner, such notice may be waived in writing by any Person entitled to receive
such notice, either before or after the event, and such waiver shall be the
equivalent of such notice. Waivers of notice by a Noteholder shall be filed with
the Trustee but such filing shall not be a condition precedent to the validity
of any action taken in reliance upon such a waiver.

        (a)     In case, by reason of the suspension of regular mail service as
a result of a strike, work stoppage or similar activity, it shall be impractical
to mail notice of any event to a Noteholder when such notice is required to be
given pursuant to any provision of this Indenture, then any manner of giving
such notice as shall be satisfactory to the Trustee shall be deemed to be a
sufficient giving of such notice.

        (b)     Where this Indenture provides for notice to the Rating Agencies,
failure to give such notice shall not affect any other rights or obligations
created hereunder, and shall not under any circumstance constitute a Default or
Event of Default.

        SECTION 11.6     Alternate Payment and Notice Provisions.
Notwithstanding any provision of this Indenture or the Notes to the contrary,
the Issuer may enter into any agreement with the Holder of a Notes providing for
a method of payment, or notice by the Trustee or the Note Paying Agent to such
Holder, that is different from the methods provided for in this Indenture for
such payments or notices, provided that such methods are reasonable and
consented to by the Trustee (which consent shall not be unreasonably withheld).
The Issuer will furnish to the Trustee a copy of each such agreement and the
Trustee will cause payments to be made and notices to be given in accordance
with such agreements.

-46-

--------------------------------------------------------------------------------

        SECTION 11.7     Effect of Headings and Table of Contents. The Article
and Section headings herein and the Table of Contents are for convenience only
and shall not affect the construction hereof.

        SECTION 11.8     Successors and Assigns; Third Party Beneficiary. All
covenants and agreements in this Indenture and the Notes by the Issuer shall
bind its successors and assigns, whether so expressed or not. All agreements of
the Trustee in this Indenture shall bind its successors. The successors and
assigns of the Noteholders shall be third party beneficiaries to the provisions
of this Indenture and shall be entitled to rely upon and to directly enforce the
provisions of this Indenture.

        SECTION 11.9     Severability. In case any provision in this Indenture
or in the Notes shall be invalid, illegal or unenforceable, the validity,
legality, and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

        SECTION 11.10     Legal Holidays. In any case where the date on which
any payment is due shall not be a Business Day, then (notwithstanding any other
provision of the Note or this Indenture) payment need not be made on such date,
but may be made on the next succeeding Business Day with the same force and
effect as if made on the date on which nominally due, and no interest shall
accrue for the period from and after any such nominal date.

        SECTION 11.11     Governing Law. THIS INDENTURE SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

        SECTION 11.12     Counterparts. This Indenture may be, executed in any
number of counterparts, each of which so executed shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same instrument.

        SECTION 11.13     Recording of Indenture. If this Indenture is subject
to recording in any appropriate public recording offices, such recording is to
be effected by the Issuer and at its expense accompanied by an Opinion of
Counsel (which may be counsel reasonably acceptable to the Trustee) to the
effect that such recording is necessary either for the protection of the
Noteholders or any other person secured hereunder or for the enforcement of any
right or remedy granted to the Trustee under this Indenture.

        SECTION 11.14     Issuer Obligation. No recourse may be taken, directly
or indirectly, with respect to the obligations of the Issuer or the Trustee on
the Notes or under this Indenture or any certificate or other writing delivered
in connection herewith or therewith, against (i) the Trustee in its individual
capacity (ii) any owner of a beneficial interest in the Issuer or (iii) any
partner, owner, beneficiary, agent, officer, director, employee or agent of the
Trustee in its individual capacity, any holder of a beneficial interest in the
Issuer or the Trustee or of any successor or assign of the Trustee in its
individual capacity, except as any such Person may have expressly agreed (it
being understood that the Trustee has no such obligations in its individual
capacity) and except that any such partner, owner or beneficiary shall be fully
liable, to the extent provided by applicable law, for any unpaid consideration
for stock, unpaid capital contribution or failure to pay any installment or call
owing to such entity.

-47-

--------------------------------------------------------------------------------

        SECTION 11.15     No Petition. The Trustee, by entering into this
Indenture, hereby covenants and agrees that it will not, at any time prior to
the date which is one year and one day after the payment in full of all
principal, interest, fees and other amounts in respect of the Notes, institute
against the Issuer, or join in any institution against the Issuer of, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or other proceedings under any United States Federal or state bankruptcy or
similar law in connection with any obligations relating to the Notes, this
Indenture or any of the Basic Documents; provided, however, that nothing herein
shall prohibit the Trustee from filing proofs of claim or otherwise
participating in any such proceedings instituted by any other Person. This
Section 11.15 shall survive the termination of this Indenture.

        SECTION 11.16     Inspection. The Issuer agrees that, on reasonable
prior notice, it will permit any representative of the Noteholders or the
Trustee, during the Issuer’s normal business hours, to examine all the books of
account, records, reports, and other papers of the Issuer, to make copies and
extracts therefrom, to cause such books to be audited by independent certified
public accountants, and to discuss the Issuer’s affairs, finances and accounts
with the Issuer’s officers, employees, and independent certified public
accountants, all at such reasonable times and as often as may be reasonably
requested; provided that unless an Event of Default has occurred and is
continuing, representatives of the Noteholders shall be permitted to make such
inspections and audits at the expense of the Issuer only once per year. The
Trustee and the Noteholders shall and shall cause their representatives to hold
in confidence all such information in accordance with the Sale and Servicing
Agreement, except to the extent that the Trustee may reasonably determine that
such disclosure is consistent with its obligations hereunder and the other Basic
Documents.

        SECTION 11.17     Entire Agreement. This Agreement, together with the
other Basic Documents, including the exhibits and schedules thereto, contains a
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof,
superseding all previous oral statements and other writings with respect
thereto.

        SECTION 11.18     Subordination Agreement. The Trustee and the
Noteholders, by accepting the Notes, hereby covenant and agree that, to the
extent it is deemed to have any interest in any assets of the Seller or the
Originator, or a securitization vehicle related to the Seller or the Originator
(other than the Issuer), dedicated to other debt obligations of the Seller or
the Originator or debt obligations of any other securitization vehicle related
to the Seller or the Originator (other than the Issuer), its interest in those
assets is subordinate to claims or rights of such other debtholders to those
other assets. Furthermore, the Trustee and the Noteholders, by accepting the
Notes, hereby covenant and agree that such agreement constitutes a subordination
agreement for purposes of Section 510(a) of the Bankruptcy Code.

-48-

--------------------------------------------------------------------------------

        SECTION 11.19     Trustee Direction. The Noteholders direct the Trustee
to execute and deliver the Intercreditor Agreement and perform its obligations
thereunder in accordance with the terms thereof.

        SECTION 11.20     Hedge Agreements. The Trustee shall not agree to any
amendment, transfer or other modification of any Hedge Agreement pledged under
this Indenture unless the Rating Agency Condition is satisfied.

[Signature page follows.]













-49-

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Issuer, the Trustee and the Noteholders have
caused this Indenture to be duly executed by their respective officers, hereunto
duly authorized, all as of the day and year first above written.

GEHL FUNDING LLC, as Issuer

  By:  /s/ Thomas M. Rettler Name:  Thomas M. Rettler Title:  Vice President and
CFO

  JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Trustee

  By:  /s/ Daniel C. Brown, Jr. Name:  Daniel C. Brown, Jr. Title:  Vice
President

  UBS REAL ESTATE SECURITIES INC., as a Noteholder

  By:  /s/ Shahid Quraishi Name:  Shahid Quraishi Title:  Managing Director

  By:  /s/ Tamer El-Rayess Name:  Tamer El-Rayess Title:  Director


[SIGNATURE PAGE TO INDENTURE]

--------------------------------------------------------------------------------

EXHIBIT A-1

VARIABLE FUNDING NOTE

REGISTERED up to $150,000,000 

No. R-___

SEE REVERSE FOR CERTAIN CONDITIONS

        THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS OR “BLUE SKY” LAWS.
THE HOLDER HEREOF, BY PURCHASING THIS NOTE, AGREES FOR THE BENEFIT OF THE ISSUER
THAT IT IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) OR AN INSTITUTIONAL INVESTOR THAT IS AN “ACCREDITED INVESTOR” AS
DEFINED IN RULE 501(A)(1), (2), (3) OR (7) OF REGULATION D PROMULGATED UNDER THE
SECURITIES ACT AND THAT SUCH NOTE IS BEING ACQUIRED FOR ITS OWN ACCOUNT FOR
INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION AND MAY BE RESOLD, PLEDGED OR
TRANSFERRED ONLY TO (1) THE ISSUER (UPON REDEMPTION THEREOF OR OTHERWISE) OR AN
AFFILIATE OF THE ISSUER, (2) TO A PERSON THE TRANSFEROR REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT)
IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A OR (3)(A) TO A U.S.
PERSON THAT IS AN INSTITUTIONAL INVESTOR THAT IS AN “ACCREDITED INVESTOR” AS
DEFINED IN RULE 501(A)(1), (2), (3) OR (7) OF REGULATION D PROMULGATED UNDER THE
SECURITIES ACT, OR (B) IN A TRANSACTION OTHERWISE EXEMPT FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT, APPLICABLE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES OR ANY OTHER JURISDICTION, IN EACH SUCH CASE, IN COMPLIANCE
WITH THE INDENTURE AND ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES OR ANY OTHER JURISDICTION; PROVIDED, THAT IN CONNECTION WITH TRANSFERS
PURSUANT TO CLAUSES 3(A) OR 3(B) ABOVE, THE TRUSTEE OR THE ISSUER MAY REQUIRE AN
OPINION OF COUNSEL TO THE EFFECT THAT SUCH TRANSFER MAY BE EFFECTED WITHOUT
REGISTRATION UNDER THE SECURITIES ACT, WHICH OPINION OF COUNSEL, IF SO REQUIRED,
SHALL BE ADDRESSED TO THE ISSUER AND THE TRUSTEE AND SHALL BE SECURED AT THE
EXPENSE OF THE HOLDER.

        THE PRINCIPAL OF THIS NOTE IS PAYABLE IN INSTALLMENTS AND SUBJECT TO
[INCREASES AND] DECREASES AS SET FORTH HEREIN AND IN THE INDENTURE. ACCORDINGLY,
THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE
AMOUNT SHOWN ON THE FACE HEREOF.

A-1-1

--------------------------------------------------------------------------------

GEHL FUNDING LLC

VARIABLE FUNDING NOTE

GEHL FUNDING LLC, a Delaware limited liability company (herein referred to as
the “Issuer”), for value received, hereby promises to pay to UBS REAL ESTATE
SECURITIES, INC. (the “Noteholder”), or its registered assigns, the principal
sum of up to ONE HUNDRED FIFTY MILLION DOLLARS ($150,000,000.00) or, if less,
the aggregate unpaid principal amount outstanding hereunder, which amount shall
be payable in the amounts and at the times set forth in Section 2.8(b) of the
Indenture. The Issuer will pay interest on Advances under this Note at the Note
Interest Rate. Such interest on Advances shall be due and payable on each
Payment Date until the principal of this Note is paid or made available for
payment, to the extent funds will be available from the Collection Account
processed from and including the preceding Payment Date to but excluding each
such Payment Date in an amount equal to the Noteholder’s Interest Distributable
Amount. The Issuer shall make interest payments on the Invested Amount of the
Note to the Noteholder in accordance with the provisions of the Sale and
Servicing Agreement; provided that the Issuer may, at its option, prepay the
Invested Amount of the Note, in whole or in part, at any time and without
premium or penalty pursuant to Section 10.1 of the Indenture. In addition, on
each Payment Date, the Noteholder shall be entitled to receive the Noteholder’s
Monthly Cap Distributable Amount in accordance with the provisions of the Sale
and Servicing Agreement. If an Event of Default shall have occurred and be
continuing, the Trustee or Holders of at least a majority of the Outstanding
Amount of the Notes may declare the Notes to be immediately due and payable at
par, together with accrued interest thereon. If an Event of Default pursuant to
Section 5.1(a)(v) of the Indenture has occurred and is continuing, this Note
shall become immediately due and payable.

Principal of and interest on this Note shall be paid in the manner specified on
the reverse hereof.

The principal of and interest on this Note are payable in such coin or currency
of the United States of America as at the time of payment is legal tender for
payment of public and private debts. This Note does not represent an interest
in, or an obligation of, the Servicer or any affiliate of the Servicer other
than the Issuer.

Reference is made to the further provisions of this Note set forth on the
reverse hereof, which shall have the same effect as though fully set forth on
the face of this Note. Although a summary of certain provisions of the Indenture
are set forth below and on the reverse hereof and made a part hereof, this Note
does not purport to summarize the Indenture and reference is made to the
Indenture for information with respect to the interests, rights, benefits,
obligations, proceeds and duties evidenced hereby and the rights, duties and
obligations of the Servicer and the Trustee. A copy of the Indenture may be
requested from the Trustee by writing to the Trustee at the Corporate Trust
Office. To the extent not defined herein, the capitalized terms used herein have
the meanings ascribed to them in the Indenture.

Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Note shall not be entitled to
any benefit under the Indenture referred to on the reverse hereof, or be valid
or obligatory for any purpose.

[Signature page follows.]

A-1-2

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed,
manually or in facsimile, by its Authorized Officer.

Date: ___________, 2005 GEHL FUNDING LLC

  By:_____________________________________________
Name:___________________________________________
Title:____________________________________________

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

        This is the Note issued under the within-mentioned Indenture.

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, not in its individual capacity, but
solely as Trustee

  By:______________________________________________ Authorized Signature











A-1-3

--------------------------------------------------------------------------------

REVERSE OF THE NOTE

This Note (herein called the “Note”) is a duly authorized Note of the Issuer,
which is one in a series of Notes designated as the Issuer’s Variable Funding
Notes, issued under the Indenture, dated as of February __, 2005 (such
Indenture, as the same may be amended, supplemented or otherwise modified from
time to time in accordance with the terms thereof, is herein called the
“Indenture”), among the Issuer, UBS Real Estate Securities Inc., as initial
noteholder, and JPMorgan Chase Bank, National Association, a national banking
association, as trustee (the “Trustee”, which term includes any successor
Trustee under the Indenture), to which Indenture and all indentures supplemental
thereto reference is hereby made for a statement of the respective rights and
obligations thereunder of the Issuer, the Trustee and the Note Purchaser. The
Note is subject to all terms of the Indenture. All terms used in this Note that
are defined in the Indenture, as amended, supplemented or otherwise modified
from time to time in accordance with the terms thereof, shall have the meanings
assigned to them in or pursuant to the Indenture, as so amended, supplemented or
otherwise modified.

“Payment Date” means, with respect to each Accrual Period, the 15th day of the
following calendar month, or if such day is not a Business Day, the immediately
following Business Day, commencing on ___________, 2005.

As described above, the entire unpaid principal amount of this Note shall be due
and payable on the Final Scheduled Payment Date. Notwithstanding the foregoing,
if an Event of Default or a Funding Termination Event specified in clauses (i)
through (iii) of the definition thereof shall have occurred and be continuing
then, in certain circumstances, principal on the Note may be paid earlier, as
described in the Indenture. In addition, principal on the Note may be paid
earlier under the circumstances set forth in the Sale and Servicing Agreement.

Payments of interest on this Note due and payable on each Payment Date, together
with the installment of principal then due, if any, and any payments of
principal made on any Business Day in respect of any prepayments, to the extent
not in full payment of this Note, shall be made by wire transfer to the Holder
of record of this Note (or any predecessor Note) on the Note Register as of the
close of business on each Record Date. Any reduction in the principal amount of
this Note (or any predecessor Note) effected by any payments made on any date
shall be binding upon all future Holders of this Note and of any Note issued
upon the registration of transfer hereof or in exchange hereof or in lieu
hereof, whether or not noted thereon. Final payment of principal (together with
any accrued and unpaid interest) on this Note will be paid to the Noteholder
only upon presentation and surrender of this Note at the Corporate Trust Office
for cancellation by the Trustee.

The Issuer shall pay interest on overdue installments of interest at the Note
Interest Rate to the extent lawful.

As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register upon
surrender of this Note for registration of transfer at the office or agency
designated by the Issuer pursuant to the Indenture, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Issuer and the Registrar duly executed by the Holder hereof or his attorney duly
authorized in writing, and thereupon one or more new Notes of authorized
denominations and in the same aggregate principal amount will be issued to the
designated transferee or transferees. No service charge will be charged for any
registration of transfer or exchange of this Note, but the transferor may be
required to pay a sum sufficient to cover any tax or other governmental charge
that may be imposed in connection with any such registration of transfer or
exchange.

A-1-4

--------------------------------------------------------------------------------

The Noteholder, by acceptance of this Note, covenants and agrees that no
recourse may be taken, directly or indirectly, with respect to the obligations
of the Trustee or the Issuer on this Note or under the Indenture or any
certificate or other writing delivered in connection therewith, against (i) the
Issuer or the Trustee in its individual capacity, (ii) any owner of a beneficial
interest in the Issuer or (iii) any partner, owner, beneficiary, agent, officer,
director or employee of the Issuer or the Trustee in its individual capacity,
any holder of a beneficial interest in the Issuer or the Trustee or of any
successor or assign of the Issuer or the Trustee in its individual capacity,
except (a) as any such Person may have expressly agreed (it being understood
that the Trustee has no such obligations in its individual capacity) and (b) any
such partner, owner or beneficiary shall be fully liable, to the extent provided
by applicable law, for any unpaid consideration for stock, unpaid capital
contribution or failure to pay any installment or call owing to such entity;
provided, however, that nothing contained herein shall be taken to prevent
recourse to, and enforcement against, the assets of the Issuer for any and all
liabilities, obligations and undertakings contained in the Indenture or in this
Note, subject to Section 6.7 of the Indenture.

The Noteholder, by acceptance of this Note, covenants and agrees that by
accepting the benefits of the Indenture that such Noteholder will not institute
against the Issuer, or join in any institution against the Issuer of, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under any United States Federal or state bankruptcy or similar law in connection
with any obligations relating to the Note, the Indenture or the Basic Documents.

Prior to the due presentment for registration of transfer of this Note, the
Issuer, the Trustee and any agent of the Issuer or the Trustee may treat the
Person in whose name the Note (as of the day of determination or as of such
other date as may be specified in the Indenture) is registered as the owner
hereof for all purposes, whether or not the Note be overdue, and neither the
Issuer, the Trustee nor any such agent shall be affected by notice to the
contrary.

It is the intent of the Issuer and the Noteholders that, for Federal, state and
local income and franchise tax purposes, this Note will evidence indebtedness of
the Issuer secured by the Collateral. The Noteholder, by the acceptance of this
Note, agrees to treat this Note for Federal, state and local income and
franchise tax purposes as indebtedness of the Issuer.

The Indenture permits in certain circumstances, with certain exceptions as
therein provided, the amendment thereof and the modification of the rights and
obligations of the Issuer and the rights of the Holders of the Notes under the
Indenture at any time by the Issuer with the consent of the Holders of the Notes
and upon satisfaction of the Rating Agency Condition. The Indenture also
contains provisions permitting the Holders of the Notes to waive compliance by
the Issuer with certain past defaults under the Indenture and their
consequences. Any such consent or waiver by the Holders of the Notes (or any
predecessor Note) shall be conclusive and binding upon all such Holders and upon
all future Holders of the Notes and of the Notes issued upon the registration of
transfer hereof or in exchange hereof or in lieu hereof whether or not notation
of such consent or waiver is made upon the Note.

A-1-5

--------------------------------------------------------------------------------

The term “Issuer” as used in this Note includes any successor to the Issuer
under the Indenture.

The Note is issuable only in registered form in denominations as provided in the
Indenture, subject to certain limitations set forth therein.

The Note and the Indenture shall be construed in accordance with the law of the
State of New York, without reference to its conflict of law provisions, and the
obligations, rights and remedies of the parties hereunder and thereunder shall
be determined in accordance with such law.

No reference herein to the Indenture and no provision of the Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on the Note at the
times, place, and rate, and in the coin or currency herein prescribed, subject
to any duty of the Issuer to deduct or withhold any amounts as required by law,
including any applicable U.S. withholding taxes.













A-1-6

--------------------------------------------------------------------------------

ASSIGNMENT

Social Security or taxpayer I.D. or other identifying number of assignee

___________________________________

        FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers

unto ___________________________________________________________________
                 (name and address of assignee)

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints __________________________, attorney, to transfer said Note on the
books kept for registration thereof, with full power of substitution in the
premises.

Dated: __________________ ___________________________________* Signature
Guaranteed:


___________________________________ ___________________________________







*/ NOTE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note in every
particular, without alteration, enlargement or any change whatsoever.





A-1-7

--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF TRANSFEROR’S CERTIFICATE

[Date]

Gehl Funding LLC
________________________________________
________________________________________
Attention: _____________________

[_____________________]
[_____________________]
[_____________________]
Attention:     [               ]

  Re: Gehl Funding LLC
Variable Funding Note No. R-___


Ladies and Gentlemen:

        In connection with the disposition by the transferor listed below (the
“Transferor”) of the above referenced Note issued pursuant to the Indenture
dated as of February __, 2005 (the “Indenture”) among Gehl Funding LLC, as
Issuer (the “Issuer”), UBS Real Estate Securities Inc., as initial noteholder,
and JPMorgan Chase Bank, National Association, as trustee (the “Trustee”),
relating to the Gehl Funding LLC Variable Funding Notes of up to $150,000,000
aggregate outstanding principal amount, the Transferor certifies that:

        a)        The Transferor is the lawful owner of the Note with full power
and right to Transfer such Note free and clear from any and all claims and
encumbrances;

        b)        the Transferor understands that the Note has not been
registered under the Securities Act of 1933, as amended (the “1933 Act”), and is
being disposed of by the Transferor in a transaction that is exempt from the
registration requirements of the 1933 Act; and

        c)        Neither the Transferor nor anyone acting on its behalf has (a)
offered, transferred, pledged, sold or otherwise disposed of the Note, any
interest in the Note or any other similar security to any person in any manner,
(b) solicited any offer to buy or accept a transfer, pledge or any disposition
of the Note, any interest in the Note or any other similar security from any
person in any manner, (c) otherwise approached or negotiated with respect the
Note, any interest in the Note, or any other similar security with any person in
any manner, (d) made any general solicitation by mean of general advertising or
in any other manner, or (e) taken any other action, which (in the case of the
acts described in clauses (a) through (e) hereof) would constitute a
distribution of the Note under the 1933 Act, or would render the disposition of
the Note a violation of Section 5 of the Act or any state securities laws, or
would require registration or qualification of the Note pursuant to the 1933 Act
or any state securities laws.

A-2-1

--------------------------------------------------------------------------------

~ Very truly yours,

  __________________________________________________ Name of Transferor
  By:_______________________________________________
Name:_____________________________________________
Title:______________________________________________
















A-2-2

--------------------------------------------------------------------------------

EXHIBIT A-3

FORM OF TRANSFEREE’S CERTIFICATE

[Date]

Gehl Funding LLC
________________________________________
________________________________________
Attention: _____________________

[_____________________]
[_____________________]
[_____________________]
Attention:     [               ]

  Re: Gehl Funding LLC
Variable Funding Note No. R-___


Ladies and Gentlemen:

        In connection with the acquisition by the transferee listed below (the
“Transferee”) of the above referenced Note issued pursuant to the Indenture
dated as of February __, 2005 (the “Indenture”) among Gehl Funding LLC, as
Issuer (the “Issuer”), UBS Real Estate Securities Inc., as initial noteholder,
and JPMorgan Chase Bank, National Association, as trustee (the “Trustee”),
relating to the Gehl Funding LLC Variable Funding Notes of up to $150,000,000
aggregate outstanding principal amount, the Transferee certifies that:

        a)        it understands that the Notes are not being registered under
the Securities Act of 1933, as amended (the “Securities Act”), or any state
securities laws and are being transferred to us in a transaction that is exempt
from the registration requirements of the Securities Act and any such laws;

        b)        it is an institutional “accredited investor” as defined in
Rule 501(a)(1), (2), (3) or (7) of Regulation D promulgated under the Securities
Act, and has such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of investments in the
Notes;

        c)        it has had the opportunity to ask questions of and receive
answers from the Issuer and the Servicer concerning the purchase of the Notes
and all matters relating thereto or any additional information deemed necessary
to its decision to purchase the Notes;

        d)        its is acquiring the Notes for investment for our own account
and not with a view to any distribution of such Notes (but without prejudice to
the Transferee’s right at all times to sell or otherwise dispose of the Notes in
accordance with clause (f) below);

A-3-1

--------------------------------------------------------------------------------

        e)        it has not offered or sold any Notes to, or solicited offers
to buy any Notes from, any person, or otherwise approached or negotiated with
any person with respect thereto, or taken any other action which would result in
a violation of Section 5 of the Securities Act;

        f)        it will not sell, transfer or otherwise dispose of any Notes
unless (1) such sale, transfer or other disposition is made pursuant to an
effective registration statement under the Securities Act or is exempt from such
registration requirements, and if requested, we will at our expense provide an
opinion of counsel satisfactory to the addressees of this certificate that such
sale, transfer or other disposition may be made pursuant to an exemption from
the Securities Act, (2) the purchaser or transferee of such Note has executed
and delivered to you a certificate to substantially the same effect as this
certificate if required by the Indenture, and (3) the purchaser or transferee
has otherwise complied with any conditions for transfer set forth in the
Indenture; and

        g)        either (A) it is not a Benefit Plan (as defined in the
Indenture) and is not acting on behalf of or investing plan assets of a Benefit
Plan or (B) its purchase and holding of the Note is entitled to exemptive relief
from the prohibited transaction rules of Section 406 of ERISA and Section 4975
of the Code pursuant to a U.S. Department of Labor prohibited transaction class
exemption.

~ Very truly yours,

  __________________________________________________ Name of Transferee
  By:_______________________________________________
Name:_____________________________________________
Title:______________________________________________











A-3-2